 

BIG RIVER RESOURCES GRINNELL, LLC

 

An Iowa Limited Liability Company

 

OPERATING AGREEMENT

 

(Contains Restrictions On

Transfer Of Interests)

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

OPERATING AGREEMENT

OF

BIG RIVER RESOURCES GRINNELL, LLC

 

TABLE OF CONTENTS

 

SECTION 1:

THE LIMITED LIABILITY COMPANY

  B-1

 

 

1.1

Formation and Agreement

B-1

 

1.2

Name

B-1

 

1.3

Purpose; Powers

B-1

 

1.4

Principal Place of Business

B-2

 

1.5

Term

B-2

 

1.6

Filings; Agent for Service of Process

B-2

 

1.7

Title to Property

B-2

 

1.8

Payments of Individual Obligations

B-3

 

1.9

Independent Activities

B-3

 

1.10

Member Authority

B-3

 

1.11

Access to and Confidentiality of Information

B-4

 

1.12

Limited Liability

B-4

 

1.13

Definitions

B-5

 

SECTION 2:

CAPITAL AND INTERESTS

B-11

 

 

2.1

Members

B-11

 

2.2

Authorized Capital Units; Designation of Classes of Units

B-11

 

2.3

Capital Contributions; Issuance of Units

B-12

 

2.4

Capital Accounts

B-13

 

2.5

Pre-emptive Rights

B-14

 

SECTION 3:

ALLOCATIONS

B-14

 

 

3.1

Profits

B-14

 

3.2

Losses

B-14

 

3.3

Special Allocations

B-14

 

3.4

Curative Allocations

B-16

 

3.5

Loss Limitation

B-17

 

3.6

Other Allocation Rules

B-17

 

3.7

Tax Allocations: Code Section 704(c)

B-18

 

SECTION 4:

DISTRIBUTIONS

B-18

 

 

4.1

Net Cash Flow

    B-18

 

 

 

--------------------------------------------------------------------------------

 

 

 

4.2

Amounts Withheld

B-18

 

4.3

Limitations on Distributions

B-19

 

SECTION 5:

MANAGEMENT AND OPERATIONS

B-19

 

 

5.1

Management by Board of Managers

B-19

 

5.2

Affiliate Agreements

B-19

 

5.3

Actions by Managers; Committees; Reliance on Authority

B-22

 

5.4

The Board of Managers

B-23

 

5.5

Duties and Obligations of Managers

B-26

 

5.6

Officers

B-27

 

5.7

Limitation of Liability; Indemnification of Managers and Officers

B-29

 

5.8

Member Compensation; Expenses; Loans

B-29

 

5.9

Contracts with Managers or their Affiliates

B-30

 

5.10

UBE Services, LLC

B-30

 

SECTION 6:

MEMBERS

B-30

 

 

6.1

Members; Rights and Powers Generally

B-30

 

6.2

Membership Requirements and Member Voting

B-31

 

6.3

Member Meetings

B-32

 

6.4

Termination of Membership

B-34

 

6.5

Continuation of the Company

B-34

 

6.6

No Obligation to Purchase Member’s Interest

B-34

 

6.7

Waiver of Dissenters’ Rights

B-34

 

SECTION 7:

UNIT CERTIFICATES

B-35

 

 

7.1

Certificates for Units

B-35

 

7.2

Transfer of Certificates

B-35

 

7.3

Loss or Destruction of Certificates

B-35

 

7.4

Certificate Regulations

B-35

 

7.5

Legends

B-35

 

SECTION 8:

ACCOUNTING, BOOKS AND RECORDS

B-36

 

 

8.1

Accounting, Books and Records

B-36

 

8.2

Reports

B-37

 

8.3

Tax Matters

B-38

 

8.4

Delivery to Members and Inspection

B-38

 

SECTION 9:

AMENDMENTS

B-39

 

 

9.1

Amendments

B-39

 

 

ii

 

 

--------------------------------------------------------------------------------

 

 

SECTION 10:

TRANSFERS

B-40

 

 

10.1

Restrictions on Transfers

B-40

 

10.2

Permitted Transfers

B-40

 

10.3

Conditions to Permitted Transfers

B-40

 

10.4

Prohibited Transfers

B-41

 

10.5

Rights of Unadmitted Assignees

B-42

 

10.6

Admission of Transferees as Members

B-42

 

10.7

Representations Regarding Transfers; Legend

B-43

 

10.8

Distributions and Allocations in Respect of Transferred Units

B-43

 

SECTION 11:

[INTENTIONALLY OMITTED]

B-44

 

SECTION 12:

DISSOLUTION AND WINDING UP

B-44

 

 

12.1

Dissolution Events

B-44

 

12.2

Winding Up

B-44

 

12.3

Compliance With Certain Requirements of Regulations; Deficit Capital Accounts

B-45

 

Deficit Capital Accounts

B-45

 

12.4

Deemed Distribution and Recontribution

B-46

 

12.5

Rights of Unit Holders

B-46

 

12.6

Notice of Dissolution/Termination

B-46

 

12.7

Allocations During Period of Liquidation

B-46

 

12.8

Character of Liquidating Distributions

B-46

 

12.9

The Liquidator

B-47

 

12.10

Form of Liquidating Distributions

B-47

 

SECTION 13:

MISCELLANEOUS

B-48

 

 

13.1

Notices

B-48

 

13.2

Binding Effect

B-48

 

13.3

Construction

B-48

 

13.4

Time

B-48

 

13.5

Headings

B-49

 

13.6

Severability

B-49

 

13.7

Incorporation by Reference

B-49

 

13.8

Variation of Terms

B-49

 

13.9

Governing Law

B-49

 

13.10

Counterpart Execution

B-50

 

13.11

Specific Performance

B-50

 

 

 

iii

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

OPERATING AGREEMENT

OF

BIG RIVER RESOURCES GRINNELL, LLC

 

THIS OPERATING AGREEMENT is hereby adopted and entered into effective as of
February 1, 2007, by and between Big River Resources, LLC, an Iowa limited
liability company (“Big River”) and US BioEnergy Corporation, a South Dakota
corporation (US BioEnergy), each a “Member” and collectively, the “Members,”
pursuant to the provisions of the Act (as defined below), on the terms and
conditions set forth herein.

 

RECITALS

 

The Members have caused Big River Resources Grinnell, LLC (the “Company”) to be
formed for the purpose of developing, constructing, owning and operating a 100
million gallon per year, natural gas-fired dry grind ethanol production facility
near Grinnell, Iowa (the “Project”).

 

In consideration of the foregoing and the mutual covenants and promises
contained herein, the Members agree as follows:

 

SECTION 1

THE LIMITED LIABILITY COMPANY

 

 

1.1

Formation and Agreement.

 

The Members have caused the Company to be formed as an Iowa limited liability
company pursuant to the provisions of the Act. The Members hereby agree that
this Agreement constitutes an “operating agreement” within the meaning of
section 490A.102 of the Act. To the extent that the rights or obligations of any
Member are different by reason of any provision of this Agreement than they
would be in the absence of such provisions, this Agreement, to the extent
permitted by the Act, shall control.

 

 

1.2

Name.

 

The name of the Company shall be Big River Resources Grinnell, LLC, and all
business of the Company shall be conducted in such name, provided that a tag
line such as “a joint venture with US BioEnergy” or other reference to US
BioEnergy that identifies US BioEnergy’s ownership and involvement with the
Company shall be used with the name of the Company in the conduct of all
business of the Company. The name of the Company may be changed from time to
time by the Members in accordance with the Act.

 

 

1.3

Purpose; Powers.

 

(a)          The business and purpose of the Company is (i) to engage in the
development, financing, investment into, construction, ownership and operation
of bio-energy facilities including

 

-1-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

ethanol refinery facilities, (ii) to pool, handle, deal, market, manufacture,
process, or otherwise change the form or marketability of products of its
Members and others, including crops, livestock, and other agricultural products,
(iii) to conduct any business and investment activity in which a limited
liability company organized under the Act may lawfully be engaged, and (iv) to
perform and conduct any and all activities necessary, related or incidental to
the foregoing.

 

(b)          The Company shall possess and may exercise all the powers and
privileges granted to the Company by the Act or by any other law, subject to any
limitations provided in the Articles or in this Agreement.

 

 

1.4

Principal Place of Business.

 

The principal place of business of the Company shall be as set forth in the
Articles, or at such other place(s) within or without the State of Iowa as the
Board may determine.

 

 

1.5

Term.

 

The term of the Company began on the date the Articles were originally filed
with the Secretary of State of the State of Iowa, and shall continue until the
winding up and liquidation of the Company and its business is completed
following a Dissolution Event as provided in Section 12 hereof.

 

 

1.6

Filings; Agent for Service of Process.

 

(a)          The Company’s organizer has caused the Articles to be filed with
the Secretary of State of the State of Iowa, in accordance with the provisions
of the Act. The Company shall take any and all other actions reasonably
necessary to perfect and maintain the status of the Company as a limited
liability company under the laws of the State of Iowa. The Board shall cause
amendments to the Articles to be filed whenever required by the Act.

 

(b)          The Board shall cause the Company to make such filings and take any
and all other actions as may be reasonably necessary to perfect and maintain the
status of the Company as a limited liability company or similar type of entity
under the laws of any other jurisdictions in which the Company engages in
business.

 

(c)          The name and address of the agent for service of process on the
Company resident in the State of Iowa shall be as set forth in the Articles or
any successor as appointed by the Board, and the Board is hereby authorized to
change the Company’s registered office or registered agent, or both, and to make
any other changes to the Articles expressly permitted by section 490A.502 of the
Act, from time to time without Member vote or approval.

 

(d)          In connection with the dissolution and completion of the winding up
of the Company, the Board shall cause to be executed and filed a notice of
dissolution and articles of

 

-2-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

dissolution whenever required by the Act, and make similar filings under the
laws of any other jurisdictions in which the Board deems such filings necessary
or advisable.

 

 

1.7

Title to Property.

 

All Property owned by the Company shall be owned by the Company as an entity and
no Unit Holder or Manager shall have any ownership interest in such Property in
its individual name. Each Unit Holder’s interest in the Company shall be
personal property for all purposes. The Company shall hold title to all of its
Property in the name of the Company and not in the name of any Unit Holder or
Manager.

 

 

1.8

Payments of Individual Obligations.

 

The Company’s credit and assets shall be used solely for the benefit of the
Company, and no asset of the Company shall be Transferred or encumbered for, or
in payment of, any individual obligation of any Unit Holder or Manager.

 

 

1.9

Independent Activities.

 

(a)          Each Manager shall be required to devote only such time to the
affairs of the Company as may be necessary to manage the business and affairs of
the Company in accordance with Section 5 hereof, and shall be free to serve any
other Person or enterprise in any capacity that the Manager may deem appropriate
in his or her discretion.

 

(b)          Neither this Agreement nor any activity undertaken pursuant hereto
shall (i) prevent any Unit Holder, Manager or its Affiliates, acting on their
own behalf, from engaging in whatever activities they choose, whether the same
are competitive with the Company or otherwise, and any such activities may be
undertaken without having or incurring any obligation to offer any interest in
such activities to the Company or any other Unit Holder or Manager, or (ii)
require any Unit Holder or Manager to permit the Company or any other Unit
Holder or Manager or its Affiliates to participate in any such activities, and
as a material part of the consideration for the execution of this Agreement by
each Unit Holder, each Unit Holder hereby waives, relinquishes, and renounces
any such right or claim of participation.

 

 

1.10

Member Authority.

 

Each Member represents and warrants to the Company and to the other Member that:

 

(a)         the Member is duly organized, validly existing and in good standing
under the laws of its state of organization and is duly qualified and in good
standing as a foreign organization in the jurisdiction of its principal place of
business if not organized therein;

 

(b)        the Member has full corporate, limited liability company,
partnership, trust or other applicable power and authority to execute and agree
to this Agreement and to perform its

 

-3-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

obligations hereunder and all necessary actions by the board of directors,
shareholders, managers, members, partners, trustees, beneficiaries, or other
Persons necessary or appropriate for the due authorization, execution, delivery
and performance of this Agreement by that Member have been taken;

 

 

(c)

the Member has duly executed and delivered this Agreement; and

 

(d)        the Member’s authorization, execution, delivery and performance of
this Agreement does not conflict with any other agreement or arrangement to
which that Member is a party or by which it is bound.

 

 

1.11

Access to and Confidentiality of Information.

 

(a)          In addition to the other rights specifically set forth in this
Agreement, each Member is entitled to all information from or regarding the
Company to which the Member is entitled to have access pursuant to the Act under
the circumstances and subject to the conditions therein stated, which conditions
include but are not limited to such reasonable standards governing what
information and documents are to be furnished at what time and location and at
whose expense as may be set forth herein or otherwise established by the Board.

 

(b)          Each Member acknowledges that from time to time the Member may
receive proprietary and other confidential information from or regarding the
Company, the release of which may be damaging to the Company or Persons with
whom it does business. Each Member agrees to hold in strict confidence any
proprietary and other confidential information it receives regarding the Company
that is identified as being confidential (and if such information is provided in
writing, is so marked) and may not disclose such information to any Person,
except for disclosures (i) compelled by law, provided the Member must promptly
notify an officer of the Board and the other Member of any request or demand for
such information, to the extent reasonably possible, (ii) to advisors or
representatives of the Member, or to Persons (and their advisors or
representatives) seeking to acquire all or any portion of the Member’s Interest
through a Transfer in accordance with this Agreement, but only if in each case
such Person has agreed to be bound by the provisions of this Section 1.11(b), or
(iii) of information that the Member has also received from a source independent
of the Company that the Member reasonably believes has the legal right to
disclose such information to the Member. Each Member acknowledges that a breach
of the provisions of this Section 1.11(b) may cause the Company irreparable harm
and injury for which monetary damages are inadequate or difficult to calculate
or both. Accordingly, each Member specifically agrees that the Company shall be
entitled to injunctive relief to enforce the provisions of this Section 1.11(b),
that such relief may be granted without the necessity of proving actual damages,
and that such injunctive or equitable relief shall be in addition to, not in
lieu of, the right to recover monetary damages for any breach of this Section
1.11(b) by the Member. The obligations referred to in this Section 1.11(b) shall
survive the termination of a Member’s membership in the Company.

 

(c)          Each Member acknowledges that from time to time the Company and
each Member, in the course of their activities pursuant to this Agreement or
agreements entered into

 

-4-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

pursuant to this Agreement, shall have access to, and shall have disclosed to
them, proprietary and other confidential information concerning the respective
business affairs of the Members that is identified as being confidential (and if
such information is provided in writing, is so marked). This proprietary and
confidential information constitutes valuable business assets of each Member,
respectively, any of which, if used, applied or disclosed, will cause
substantial and irreparable damage to the business and asset value of each
Member, respectively. Accordingly, none of the Company or the Member shall, at
any time, use, apply or disclose any of such confidential and proprietary
information without the prior written consent of each of the others. Each Member
shall, in addition to and not in lieu of any other available rights and
remedies, be entitled to enjoin and restrain the other Member and the Company
from violating or continuing to violate the preceding obligations, without the
necessity of proving actual damages. The obligations referred to in this Section
1.11(c) shall survive the termination of a Member’s membership in the Company.

 

 

1.12

Limited Liability.

 

Except as otherwise expressly agreed to under a separate written agreement, the
debts, liabilities and obligations of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Member, Unit Holder or Manager of the Company shall be
personally liable for the acts, debts, obligations or liabilities of the Company
merely on account of that status. The failure of the Company to observe any
formalities or requirements relating to the exercise of its powers or management
of its business or affairs under this Agreement or the Act shall not be grounds
for imposing liability on the Members, Unit Holders or Managers for any debt,
obligation or liability of the Company.

 

 

1.13

Definitions.

 

Capitalized words and phrases used in this Agreement have the following
meanings:

 

“Act” means the Iowa Limited Liability Company Act, Chapter 490A of the Iowa
Code Annotated, as may be amended from time to time.

 

“Adjusted Capital Account Deficit” means, with respect to any Unit Holder, the
deficit balance, if any, in such Unit Holder’s Capital Account as of the end of
the relevant Fiscal Year, after giving effect to the following adjustments:

 

(i)           Credit to such Capital Account any amounts which such Unit Holder
is deemed to be obligated to restore pursuant to the next to the last sentences
in Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and

 

(ii)          Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of
the Regulations.

 

The foregoing definition is intended to comply with the provisions of Section
1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted consistently
therewith.

 

-5-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

“Affiliate” of, or a Person “Affiliated” with, a specified Person, is a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

 

“Agreement” means this Operating Agreement, as amended, modified, supplemented
or restated from time to time. Words such as “herein,” “hereinafter,” “hereof,”
“hereto” and “hereunder” refer to this Agreement as a whole, unless the context
otherwise requires.

 

“Articles” means the Articles of Organization filed with the Secretary of State
of the State of Iowa pursuant to the Act for the purpose of forming the Company,
as amended, modified, supplemented or restated from time to time.

 

“Assignee” means a transferee of Units who is not admitted as a Member pursuant
to Section 10.6 hereof.

 

“Board” means collectively the persons who are named as Managers of the Company
in or designated or elected as Managers pursuant to this Agreement. “Manager” or
“Managers” means any such person or persons.

 

“Capital Account” means the capital account maintained for each Unit Holder in
accordance with Section 2.8 hereof.

 

“Capital Contribution” means a contribution made to the Company with respect to
any Unit in a form allowed as valid consideration for Interests under the Act.
With respect to any Unit Holder, the amount of Capital Contributions shall be
the sum of (i) the money and the initial Gross Asset Value of any Property
(other than money) contributed to the Company with respect to the Units held by
such Unit Holder, plus (ii) in the case of valid consideration for Units other
than money or other Property, for example, services rendered or to be rendered
to or on behalf of the Company, the amount, if any, specified in this Agreement
or in any written agreement between the Company and the contributor with respect
to such Units.

 

“Capital Call” means a notice given to any Unit Holder who is obligated to make
a Capital Contribution pursuant to Section 2.3 of this Agreement, which notice
shall state the amount of the Capital Contribution, and the date and time by
which such Capital Contribution must be received by the Company at its principal
place of business.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Company” means the limited liability company formed pursuant to the filing of
the with the Secretary of State of the State of Iowa and the limited liability
company continuing the business of this Company in the event of dissolution of
the Company as herein provided.

 

 

-6-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

“Company Minimum Gain” has the meaning given the term “partnership minimum gain”
in Sections 1.704-2(b)(2) and 1.704-2(d) of the Regulations.

 

“Debt” means (i) any indebtedness for borrowed money or the deferred purchase
price of property as evidenced by a note, bonds, or other instruments, (ii)
obligations as lessee under capital leases, (iii) obligations secured by any
mortgage, pledge, security interest, encumbrance, lien or charge of any kind
existing on any asset owned or held by the Company whether or not the Company
has assumed or become liable for the obligations secured thereby, (iv) any
obligation under any interest rate swap agreement, (v) accounts payable, and
(vi) obligations under direct or indirect guarantees of (including obligations
(contingent or otherwise) to assure a creditor against loss in respect of)
indebtedness or obligations of the kinds referred to in clauses (i), (ii),
(iii), (iv) and (v) above; provided that Debt shall not include obligations in
respect of any accounts payable that are incurred in the ordinary course of the
Company’s business and are not delinquent or are being contested in good faith
by appropriate proceedings.

 

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of an asset at the beginning of such Fiscal Year
is zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Board.

 

“Dissolution Event” has the meaning set forth in Section 12.1 hereof.

 

“Effective Date” means February 1, 2007.

 

“Fiscal Year” means, subject to a change in Fiscal Year pursuant to Section
8.1(b), the fiscal year of the Company, which shall be the Company’s taxable
year as determined under Regulations, Section 1.441-1 or Section 1.441-2 and the
Regulations under Section 706 of the Code or, if the context requires, any
portion of a fiscal year for which an allocation of Profits, Losses or other
allocation items or a distribution is to be made; provided that the Board may
designate a different fiscal year for GAAP reporting purposes but that
designation shall not affect the taxable year of the Company or the provisions
of this Agreement relating to Capital Accounts, allocations of Profits, Losses
or other allocation items, or Distributions.

 

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

 

“Gross Asset Value” means with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:

 

 

-7-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(i)           The initial Gross Asset Value of any asset contributed by a Unit
Holder to the Company shall be the gross fair market value of such asset, as
specified in this Agreement or in any written agreement between the Company and
the contributor with respect to the issuance of Units;

 

(ii)          The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values (taking Code Section 7701(g)
into account) as determined by the Board as of the following times: (A) the
acquisition of an additional interest in the Company by any new or existing Unit
Holder in exchange for more than a de minimis Capital Contribution; (B) the
distribution by the Company to a Unit Holder of more than a de minimis amount of
Company property as consideration for an interest in the Company; (C) the
liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); and (D) such other times as the Regulations may permit;
provided that an adjustment described in clause (A) shall not be made in respect
of the acquisition of an additional interest in the Company by US BioEnergy or
Big River pursuant to the provisions of Sections 2.2, 2.3, or 2.6 hereof; and
provided further that an adjustment otherwise described in clauses (A), (B) or
(D) of this subparagraph shall be made only if such adjustment is necessary to
reflect the relative economic interests of the Unit Holders in the Company.

 

(iii)        The Gross Asset Value of any item of Company assets distributed to
any Unit Holder shall be adjusted to equal the gross fair market value (taking
Code Section 7701(g) into account) of such asset on the date of distribution as
determined by the Board; and

 

(iv)         The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of
the definition of “Profits” and “Losses” or Section 3.3(g) hereof; provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subparagraph (iv) to the extent that an adjustment pursuant to subparagraph (ii)
is required in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (iv).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraphs (i), (ii) or (iv), such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.

 

“Interest” means, collectively, a Unit Holder’s share of the “Profits” and
“Losses” of the Company, a Unit Holder’s right to receive distributions of the
Company’s assets, and, with respect to a Member, any right of the Member to vote
on or participate in the management of the Company and to information concerning
the business and affairs of the Company as provided for in this Agreement. An
Interest is quantified by the unit of measurement referred to herein as a “Unit”
(as defined below).

 

“Issuance Items” has the meaning set forth in Section 3.3(h) hereof.

 

“Liquidation Period” has the meaning set forth in Section 12.7 hereof.

 

-8-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

“Liquidator” has the meaning set forth in Section 12.9(a) hereof.

 

“Losses” has the meaning set forth in the definition of “Profits” and “Losses.”

 

“Majority in Interest” of the Members or any class(es) or series thereof means a
Member or Members holding more than fifty percent (50%) of the Units then held
by all Members, or of the Units of the specified class(es) or series of Units
then held by all Members.

 

“Member” means US BioEnergy Corporation, Big River Resources, LLC and any other
Person who is described in Sections 6.1 and 6.2(a) hereof, who has not ceased to
be a Member pursuant to the terms of this Agreement. “Members” means all such
Persons.

 

“Net Cash Flow” means the gross cash proceeds of the Company less the portion
thereof used to pay or establish reserves for all Company expenses, debt
payments, obligations and liabilities, capital improvements, replacements, and
contingencies, all as reasonably determined by the Board. “Net Cash Flow” shall
not be reduced by depreciation, amortization, cost recovery deductions, or
similar allowances, but shall be increased by any reductions of reserves
previously established.

 

“Prime Rate” means the rate of interest most recently published in the Wall
Street Journal as the prime rate.

 

“Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of
the Regulations.

 

“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

 

“Permitted Transfer” has the meaning set forth in Section 10.2 hereof.

 

“Person” means any individual, partnership (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.

 

“Profits” and “Losses” mean, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Code Section 703(a) (for this purpose, all items of income, gain, loss, or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments
(without duplication):

 

(i)           Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition of “Profits” and “Losses” shall be added to such taxable income
or loss;

 

 

-9-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(ii)          Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definition of “Profits” and
“Losses” shall be subtracted from such taxable income or loss;

 

(iii)        In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraphs (ii) or (iii) of the definition of Gross Asset Value,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of the asset) or an item of loss (if
the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;

 

(iv)         Gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;

 

(v)          In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation;

 

(vi)         To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) is required, pursuant to
Regulations Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Unit Holder’s interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses; and

 

(vii)       Notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Section 3.3 and Section 3.4 hereof,
the amount, if any, included in the Company’s taxable income pursuant to Section
87 of the Code (the income add-back in the amount of the small ethanol producer
credit), and the partner level deduction pursuant to Section 199 of the Code
(relating to domestic production activities) shall not be taken into account in
computing Profits or Losses.

 

The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Sections 3.3 and Section 3.4 hereof shall be
determined by applying rules analogous to those set forth in subparagraphs (i)
through (vi) above.

 

“Property” means all real and personal property acquired by the Company,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

 

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended from time to time.

 

-10-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

“Regulatory Allocations” has the meaning set forth in Section 3.4 hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity in which
such Person owns, directly or indirectly, fifty percent (50%) or more of the
outstanding equity securities or interests, the holders of which are generally
entitled to vote for the election of the governing body of such entity.

 

“Super-majority” shall mean sixty-six and two-thirds percent (66 2/3%).

 

“Transfer” means, as a noun, any voluntary or involuntary transfer, sale, pledge
or hypothecation or other disposition, whether by operation of law (e.g.,
pursuant to a merger) or otherwise, and, as a verb, voluntarily or involuntarily
to transfer, sell, pledge or hypothecate or otherwise dispose of.

 

“Unit” means the unit of measurement into which an Interest is divided for
purposes of those provisions of this Agreement that require quantification of
the rights, preferences and obligations represented by an Interest, as
authorized and designated in Section 2.1 and issued pursuant to Sections 2.2,
2.3, 2.6 and 2.7 hereof.

 

"Unit Holder" means a Person who owns Units, regardless of whether such Person
is a Member. "Unit Holders" means all Unit Holders. Unit Holders may be
designated with respect to specific types or classes of Units held.

 

“Unit Holder Nonrecourse Debt” has the same meaning as the term “partner
nonrecourse debt” in Section 1.704-2(b)(4) of the Regulations.

 

“Unit Holder Nonrecourse Debt Minimum Gain” means an amount, with respect to
each Unit Holder Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Unit Holder Nonrecourse Debt were treated as a Nonrecourse
Liability, determined in accordance with Section 1.704-2(i)(3) of the
Regulations.

 

“Unit Holder Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of the
Regulations.

 

 

-11-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

SECTION 2

CAPITAL AND INTERESTS

 

 

2.1

Authorized Capital Units; Designation of Classes of Units.

 

(a)          The Company is authorized to issue Twenty Five Thousand (25,000)
Units. Units shall be issued only in accordance with this Section 2. The
relative rights of Units are established herein and, in general, Units shall
participate in the growth and appreciation in value of the Company as well as
the risk of a decline in the value of the Company. Subject to Section 2.1(b),
the authorized Units shall be of one class, without series, and shall represent
ordinary Interests in the Company entitled to vote as and to the extent provided
in this Agreement.

 

(b)          Authority is hereby vested in the Board of Managers, upon the
consent or approval of a Majority in Interest of the Members, to establish and
authorize one or more than one additional classes or series of Units, to set
forth the designation and number of authorized Units of any such additional
class or series, to fix the relative rights and preferences of any such
additional class or series, including but not limited to the voting powers, full
or limited or none, and relative economic and other rights, preferences and/or
limitations thereof, any or all of which rights and preferences may be senior or
superior to, on par with, or junior to those of the authorized Units already
issued or any other such additional class or series. When the Company desires to
issue any Units of any class or series which shall not previously have been so
authorized and designated, any and all rights and preferences of such additional
class or series as established by the Board upon the consent or approval of a
Majority in Interest of the Members shall be set forth in an exhibit that shall
be attached hereto and made a part hereof. When the rights and preferences if
any of any such additional class or series have been established by the Board
and set forth in an exhibit hereto, the setting forth of such rights and
preferences shall have the effect of amending the applicable provisions of this
Agreement and such rights and preferences may thereafter only be amended
pursuant to the applicable provisions of this Agreement.

 

(c)          The Board of Managers shall have the authority and power, upon the
consent or approval of a Majority in Interest of the Members, to establish,
authorize the issuance of, and grant rights, warrants, and options entitling the
holders thereof to purchase from the Company Units of any class or series
authorized hereunder, or bonds, notes, debentures, or other obligations
convertible into Units of any class or series authorized hereunder, subject to
all qualifications, requirements or conditions of holding such class or series
established by or pursuant to this Agreement.

 

2.2        Initial Capital Contributions and Issuance of Units. Capital
Contributions shall be made by the following Members on the Effective Date by
contributing, transferring, assigning, and conveying to the Company the
following assets:

 

(a)          Big River shall contribute all assets related to the Project as
more particularly described in Schedule 2.2(a); and

 

 

-12-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(b)          US BioEnergy shall contribute the build slot that is more
particularly described in Schedule 2.2(c) plus cash in the amount of Four
Million Dollars ($4,000,000.00).

 

The assets described in Sections 2.2(a) and (b) shall be contributed and
transferred to the Company free and clear of any liens, charges, claims,
encumbrances, security interests or options, by instruments, documents and
agreements necessary or appropriate to accomplish such contribution and
transfer, in form reasonably acceptable to US BioEnergy and Big River. The
assets contributed pursuant to Sections 2.2(a) and (b) shall be deemed to have a
Gross Asset Value of Four Million Dollars ($4,000,000.00) for purposes of
determining each Member’s Capital Contributions and the value of each Member’s
Capital Account. No Member shall be reimbursed for any expenses incurred by such
Member in connection with the assets described in Sections 2.2(b) and (c),
except that the Company shall within ten (10) days of the Effective Date
reimburse Big River $59,300.16 for certain development costs associated with the
Project. In addition, within ten (10) days of providing written notice to the
Company, the Company shall reimburse Big River for 100% of any documented
development costs incurred and paid by Big River to third parties related to the
Project (which costs may be audited and approved by the Company prior to
reimbursement). The number of Units issued to the Members and their respective
Capital Contributions are stated as of the Effective Date in EXHIBIT A attached
hereto and made a part hereof and shall be reflected in the books and records of
the Company.

 

 

2.3

Deferred Capital Contributions and Issuance of Units.

 

(a)            Subject to the terms and conditions set forth in this Agreement,
US BioEnergy and Big River agree to cause the Board to make Capital Calls, and
each shall make deferred Capital Contributions in cash pursuant to this
Agreement, in the amount equal to (i) the equity capital required from time to
time to complete the development, financing and construction of the Project and
to provide a reasonable amount of working capital to commence and conduct
ongoing operations, multiplied by (ii) their respective percentage Interests in
the Company at the time any such Capital Call is made by the Board. US BioEnergy
and Big River each acknowledges that they intend to finance the construction and
initial working capital of the Project with up to 60% debt financing.
Accordingly, each such Member’s deferred Capital Contribution obligation
together with its initial Capital Contribution is estimated currently at
$35,000,000 (50% of 40% of the estimated $70,000,000 of Project costs and
working capital). Failure to make the deferred Capital Contributions required by
this Section 2.3(a) shall be deemed a material breach of this Agreement.

 

(b)            US BioEnergy and Big River each shall satisfy their obligation in
Section 2.3(a) to make deferred Capital Contributions by contributing cash to
the Company within thirty (30) days after the Board makes a Capital Call with
respect to the balance of the deferred Capital Contributions, which Capital Call
may be made in one or more separate Capital Calls made in multiples of $100,000.

 

(c)            Upon receipt of Capital Contributions made pursuant to this
Section 2.3 (or Section 2.6, if applicable), the Company shall issue One (1)
Unit to the contributor for each Ten

 

-13-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

Thousand Dollars ($10,000) contributed, and the Board shall cause EXHIBIT A and
the books and records of the Company to be adjusted appropriately.

 

 

2.4

Defaults on Deferred Capital Contributions.

 

If any Member fails for any reason to meet all or any portion of a Capital Call
by the due date therefor (which failure shall be referred to as a “Default” and
which Member shall be referred to as a “Defaulting Member”), and does not cure
such Default within 15 days thereafter, the Non-Defaulting Member may elect (but
shall not be required to) to make voluntary Capital Contributions pursuant to
Section 2.6 hereof. The amount of any required Capital Contribution under
Section 2.3 hereof that is not made when due, together with all other sums due
and owing with respect to such Default hereunder, shall constitute the full
recourse, personal liability debt of the Defaulting Member to the Company,
subject to reduction under Section 2.6 hereof.

 

 

2.5

Amounts Due on Default.    

 

(a)          The amount of any required Capital Contribution under Section 2.3
hereof that is not made when due (the “Defaulted Amount”) shall bear interest at
the Prime Rate plus four percentage points until the Defaulting Member cures its
Default in whole. Such interest shall be payable to the Company and, when paid,
shall not constitute a Capital Contribution and shall not be credited to the
Capital Account of the Defaulting Member.

 

(b)          If the Defaulting Member does not cure such Default within 15 days,
the Defaulted Amount shall also bear a five percent (5%) late payment fee. The
late payment fee shall be payable to the Company and, when paid, shall not
constitute a Capital Contribution and shall not be credited to the Capital
Account of the Defaulting Member.

 

(c)          The Company, upon written directive of the Non-Defaulting Member,
is empowered and authorized to collect from the Defaulting Member the Defaulted
Amount together with interest as provided for herein and the late payment fee by
any legal means. The Defaulting Member shall also pay, in addition to the
Defaulted Amount plus interest and the late payment fee, all reasonable
attorneys’ fees and other collection costs incurred by the Company and the
Non-Defaulting Member in connection with the Default.

 

 

2.6.

Voluntary Contributions by Non-Defaulting Member.

 

(a)          Voluntary Contributions. If the Defaulting Member does not cure a
Default within 15 days, then the Non-Defaulting Member may, for a period of 60
days thereafter, elect (but shall not be required to) to make a voluntary
Capital Contribution with respect to all or any portion of the Defaulted Amount
by paying to the Company in cash or by check the amount of the Defaulted Amount
it wishes to pay as its own Capital Contribution and by giving written notice to
the Defaulting Member of its election to make a voluntary Capital Contribution
under this Section 2.6 and the amount thereof. During this 60-day period, the
Company shall forego or suspend collection

 

-14-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

activities with respect to the Defaulted Amount, except to the extent necessary
to protect its interest vis-à-vis other creditors of the Defaulting Member.

 

(b)          Effect of Voluntary Capital Contributions.     The payment of a
Capital Contribution by the Non-Defaulting Member pursuant to Section 2.6(a)
shall have the following consequences:

 

(i)           The Non-Defaulting Member shall be issued One (1) Unit for each
Ten Thousand Dollars ($10,000) of Capital Contribution made, and the Board shall
cause EXHIBIT A and the books and records of the Company to be adjusted
appropriately;

 

(ii)          The Defaulted Amount shall be reduced by the amount of the Capital
Contribution paid by the Non-Defaulting Member;

 

(iii)        The Defaulting Member shall have no further right or obligation
with respect to that portion of the Defaulted Amount that was paid by the
Non-Defaulting Member as its Capital Contribution, but shall remain liable to
the Company for any Defaulted Amount remaining after the reduction provided in
Section 2.6(b)(ii); and

 

(iv)         The Default shall have no effect on the Defaulting Member’s right
and obligation to make Capital Contributions with respect to future Capital
Calls made pursuant to Section 2.3(b).

 

 

2.7

Additional Capital Contributions and Issuance of Additional Units.

 

(a)          No Member shall be obligated to make any additional Capital
Contributions to the Company or to pay any assessment to the Company, other than
(i) as provided in Sections 2.2 and 2.3 and, (ii) the unpaid portion of a
Member’s written agreement to make Capital Contributions pursuant to this
Section 2.7. Units shall not be subject to any mandatory assessment, requests or
demands for capital.

 

(b)         Units may only be issued in consideration of Capital Contributions.
In addition to Capital Contributions made pursuant to Sections 2.2, 2.3 and 2.6,
and subject to Section 2.1, the Board may, upon the consent or approval of a
Majority in Interest of the Members, accept Capital Contributions from Members
or persons seeking to become Members, may authorize the Company to enter into a
written subscription agreement with such Member or person seeking to become a
Member to make Capital Contributions for the purchase of Units, and may cause
the Company to issue additional Units to such persons in consideration of
Capital Contributions to the Company. Capital Contributions and the issuance of
such additional Units shall be made at such times and upon such terms and
conditions as are authorized by this Agreement and as the Board and the person
acquiring the Units may agree. The Board shall have authority to subdivide or
combine the outstanding Units or declare a dividend payable in Units.

 

 

-15-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(c)          Upon receipt of additional Capital Contributions and the issuance
of additional Units pursuant to Section 2.7(b), the Board shall cause EXHIBIT A
and the books and records of the Company to be adjusted appropriately.

 

(d)          The Members shall have no preemptive rights to make additional
Capital Contributions.

 

 

2.8

Capital Accounts.

 

A Capital Account shall be maintained for each Unit Holder in accordance with
the following provisions:

 

(a)          To each Unit Holder’s Capital Account there shall be credited (A)
such Unit Holder’s Capital Contributions, (B) such Unit Holder’s distributive
share of Profits and any items in the nature of income or gain which are
specially allocated pursuant to Sections 3.3 and 3.4 hereof, and (C) the amount
of any Company liabilities assumed by such Unit Holder or which are secured by
any Property distributed to such Unit Holder. The principal amount of a
promissory note which is not readily traded on an established securities market
and which is contributed to the Company by the maker of the note (or a Unit
Holder related to the maker of the note within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(c)) shall not be included in the Capital Account of
any Unit Holder until the Company makes a taxable disposition of the note or
until (and to the extent) principal payments are made on the note, all in
accordance with Regulations Section 1.704-1(b)(2)(iv)(d)(2);

 

(b)          To each Unit Holder’s Capital Account there shall be debited (A)
the amount of money and the Gross Asset Value of any Property distributed to
such Unit Holder pursuant to any provision of this Agreement, (B) such Unit
Holder’s distributive share of Losses and any items in the nature of expenses or
losses which are specially allocated pursuant to Sections 3.3 and 3.4 hereof,
and (C) the amount of any liabilities of such Unit Holder assumed by the Company
or which are secured by any Property contributed by such Unit Holder to the
Company;

 

(c)          In the event Units are Transferred in accordance with the terms of
this Agreement, the transferee shall succeed to the Capital Account of the
transferor to the extent it relates to the Transferred Units; and

 

(d)          In determining the amount of any liability for purposes of
subparagraphs (a) and (b) above there shall be taken into account Code Section
752(c) and any other applicable provisions of the Code and Regulations.

 

The foregoing provisions and the other provisions of this Agreement relating to
allocation of Profits and Loss, nonliquidating distributions, liquidating
distributions, and the maintenance of Capital Accounts, including and subject to
Section 12.3 hereof, are intended to comply with Regulations Section 1.704-1(b),
and shall be interpreted and applied in a manner consistent with such
Regulations. In the event the Board shall determine that it is prudent to modify
the manner in

 

-16-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

which the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Company or any
Unit Holders), are computed in order to comply with such Regulations, the Board
may make such modification, provided that it is not likely to have a material
effect on the amounts distributed to any Person pursuant to Section 12 hereof
upon the dissolution of the Company. The Board also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Unit Holders and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b).

 

SECTION 3

ALLOCATIONS

 

 

3.1

Profits.

 

After giving effect to the special allocations in Section 3.3 and Section 3.4
hereof, and except as otherwise provided in Section 3.5 hereof, Profits for any
Fiscal Year shall be allocated among the Unit Holders ratably in proportion to
Units held.

 

 

3.2

Losses.

 

After giving effect to the special allocations in Section 3.3 and 3.4 hereof,
and except as otherwise provided in Section 3.5 hereof, Losses for any Fiscal
Year shall be allocated among the Unit Holders ratably in proportion to Units
held.

 

 

3.3

Special Allocations.

 

The following special allocations shall be made in the following order:

 

(a)          Minimum Gain Chargeback. Except as otherwise provided in Section
1.704-2(f) of the Regulations, notwithstanding any other provision of this
Section 3, if there is a net decrease in Company Minimum Gain during any Fiscal
Year, each Unit Holder shall be specially allocated items of Company income and
gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to such Unit Holder’s share of the net decrease in Company Minimum
Gain, determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Unit Holder pursuant thereto. The items
to be so allocated shall be determined in accordance with sections 1.704-2(f)
(6) and 1.704-2(j) (2) of the Regulations. This Section 3.3(a) is intended to
comply with the minimum gain chargeback requirement in Section 1.704-2(f) of the
Regulations and shall be interpreted consistently therewith.

 

 

-17-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(b)          Unit Holder Minimum Gain Chargeback. Except as otherwise provided
in Section 1.704-2(i) (4) of the Regulations, notwithstanding any other
provision of this Section 3, if there is a net decrease in Unit Holder
Nonrecourse Debt Minimum Gain attributable to a Unit Holder Nonrecourse Debt
during any Fiscal Year, each Unit Holder who has a share of the Unit Holder
Nonrecourse Debt Minimum Gain attributable to such Unit Holder Nonrecourse Debt,
determined in accordance with Section 1.704-2(i) (5) of the Regulations, shall
be specially allocated items of Company income and gain for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such Unit
Holder’s share of the net decrease in Unit Holder Nonrecourse Debt, determined
in accordance with Regulations Section 1.704-2(i) (4). Allocations pursuant to
the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Unit Holder pursuant thereto. The items to be
so allocated shall be determined in accordance with Sections 1.704-2(i) (4) and
1.704-2(j) (2) of the Regulations. This Section 3.3(b) is intended to comply
with the minimum gain chargeback requirement in Section 1.704-2(i) (4) of the
Regulations and shall be interpreted consistently therewith.

 

(c)          Qualified Income Offset. In the event any Unit Holder unexpectedly
receives any adjustments, allocations, or distributions described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) of
the Regulations, items of Company income and gain shall be specially allocated
to such Unit Holder in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, the Adjusted Capital Account Deficit of the
Unit Holder as quickly as possible, provided that an allocation pursuant to this
Section 3.3(c) shall be made only if and to the extent that the Unit Holder
would have an Adjusted Capital Account Deficit after all other allocations
provided for in this Section 3 have been tentatively made as if this Section
3.3(c) were not in this Agreement.

 

(d)          Gross Income Allocation. In the event any Unit Holder has a deficit
Capital Account at the end of any Fiscal Year which is in excess of the sum of
(i) the amount such Unit Holder is obligated to restore pursuant to the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
each such Unit Holder shall be specially allocated items of Company income and
gain in the amount of such excess as quickly as possible, provided that an
allocation pursuant to this Section 3.3(d) shall be made only if and to the
extent that such Unit Holder would have a deficit Capital Account in excess of
such sum after all other allocations provided for in this Section 3 have been
made as if Section 3.3(c) and this Section 3.3(d) were not in this Agreement.

 

(e)          Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
shall be specially allocated to the Unit Holders in proportion to Units owned.

 

(f)           Unit Holder Nonrecourse Deductions. Any Unit Holder Nonrecourse
Deductions for any Fiscal Year shall be specially allocated to the Unit Holder
who bears the economic risk of loss with respect to the Unit Holder Nonrecourse
Debt to which such Unit Holder Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(i)(1).

 

(g)          Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset, pursuant to Code Section 734(b) or Code
Section 743(b) is required,

 

-18-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Unit Holder in complete
liquidation of such Unit Holder’s interest in the Company, the amount of such
adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Unit Holders in accordance with their interests in the Company in the event
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Unit Holder to
whom such distribution was made in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(h)          Allocations Relating to Taxable Issuance of Units. Any income,
gain, loss or deduction realized as a direct or indirect result of the issuance
of Units by the Company to a Unit Holder (the “Issuance Items”) shall be
allocated among the Unit Holders so that, to the extent possible, the net amount
of such Issuance Items, together with all other allocations under this Agreement
to each Unit Holder shall be equal to the net amount that would have been
allocated to each such Unit Holder if the Issuance Items had not been realized.

 

 

3.4

Curative Allocations.

 

The allocations set forth in Sections 3.3(a) through (g) and 3.5 hereof (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss or deduction pursuant to this Section 3.4. Therefore, notwithstanding any
other provision of this Section 3 (other than the Regulatory Allocations), the
Board shall make such offsetting special allocations of Company income, gain,
loss or deduction in whatever manner it determines appropriate so that, after
such offsetting allocations are made, each Unit Holder’s Capital Account balance
is, to the extent possible, equal to the Capital Account balance such Unit
Holder would have had if the Regulatory Allocations were not part of this
Agreement.

 

 

3.5

Loss Limitation.

 

Losses allocated pursuant to Section 3.2 hereof shall not exceed the maximum
amount of Losses that can be allocated without causing any Unit Holder to have
an Adjusted Capital Account Deficit at the end of any Fiscal Year. In the event
some but not all of the Unit Holders would have Adjusted Capital Account
Deficits as a consequence of an allocation of Losses pursuant to Section 3.2
hereof, the limitation set forth in this Section 3.5 shall be applied on a Unit
Holder by Unit Holder basis among the Units and Losses not allowable to any
given Unit Holder as a result of such limitation shall be allocated to the other
Unit Holders in accordance with the positive balances in such Unit Holders’
Capital Accounts, so as to allocate the maximum permissible Losses to each Unit
Holder under Section 1.704-1(b)(2)(ii)(d) of the Regulations. If this Section
3.5 causes Losses to be allocated in disproportion to Units, the effect of such
allocation shall be reversed at the earliest opportunity by specially allocating
Net Profits to the Unit Holders to whom such Losses were allocated, the most
recently allocated Losses to be reversed first.

 

 

-19-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

 

3.6

Other Allocation Rules.

 

(a)          For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Board using
any permissible method under Code Section 706 and the Regulations thereunder.

 

(b)          Generally, all Profits and Losses allocated to the Unit Holders or
the Holders of specified Units or a specified class thereof shall be allocated
among them in proportion to the Units or specified Units or class thereof,
respectively, held by each. In the event Units are issued pursuant to Section
2.3 hereof during a Fiscal Year, the Profits (or Losses) allocated to the Unit
Holders for each such Fiscal Year shall be allocated among the Unit Holders in
proportion to the number of Units each holds from time to time during such
Fiscal Year in accordance with Code Section 706, using any convention permitted
by law and selected by the Board.

 

(c)          The Unit Holders are aware of the income tax consequences of the
allocations made by this Section 3 and hereby agree to be bound by the
provisions of this Section 3 in reporting their shares of Company income and
loss for income tax purposes.

 

(d)          Solely for purposes of determining a Unit Holder’s proportionate
share of the “excess nonrecourse liabilities” of the Company within the meaning
of Regulations Section 1.752-3(a)(3), the Unit Holders’ aggregate interests in
Company profits shall be deemed to be as provided in the Capital Accounts.

 

To the extent permitted by Regulations Section 1.704-2(h)(3), the Unit Holders
shall endeavor to treat distributions of Net Cash Flow as having been made from
the proceeds of a Nonrecourse Liability or a Unit Holder Nonrecourse Debt only
to the extent that such distributions would cause or increase an Adjusted
Capital Account Deficit for any Unit Holder.

 

 

3.7

Tax Allocations: Code Section 704(c).

 

(a)          In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss, and deduction with respect to any Property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Unit Holders so as to take account of any variation between
the adjusted basis of such Property to the Company for federal income tax
purposes and its initial Gross Asset Value (computed in accordance with the
definition of Gross Asset Value).

 

(b)          In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (ii) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder.

 

 

-20-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(c)          Allocations pursuant to Section 3.7 shall be made as required or
permitted by Regulations Section 1.704-3 pursuant to such method or methods
provided therein as the Company shall elect in accordance with Section 8.3.
Allocations under this Section 3.7 are solely for purposes of federal, state and
local taxes and shall not affect, or in any way be taken into account in
computing, any Unit Holder's Capital Account or share of Profits or Losses or
distributions under any provision of this Agreement.

 

SECTION 4

DISTRIBUTIONS

 

 

4.1

Net Cash Flow.

 

Except as otherwise provided in Section 12 hereof, Net Cash Flow, if any, shall
be distributed to the Unit Holders ratably in proportion to the Units held.

 

 

4.2

Amounts Withheld.

 

All amounts withheld pursuant to the Code or any provision of any state, local
or foreign tax law with respect to any payment, distribution or allocation to
the Company or the Unit Holders shall be treated as amounts paid or distributed,
as the case may be, to the Unit Holders with respect to which such amount was
withheld pursuant to this Section 4.2 for all purposes under this Agreement. The
Company is authorized to withhold from payments and distributions, or with
respect to allocations to the Unit Holders, and to pay over to any federal,
state and local government or any foreign government, any amounts required to be
so withheld pursuant to the Code or any provisions of any other federal, state
or local law or any foreign law, and shall allocate any such amounts to the Unit
Holders with respect to which such amount was withheld.

 

 

4.3

Limitations on Distributions.

 

(a)          The Company shall make no distributions to the Unit Holders except
as provided in this Section 4 and Section 12 hereof.

 

(b)          A Unit Holder may not receive a distribution from the Company to
the extent that, after giving effect to the distribution, all liabilities of the
Company, other than liability to Unit Holders on account of their Capital
Contributions, would exceed the Gross Asset Value of the Company’s assets or the
distribution would otherwise be prohibited by the Act.

 

 

-21-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

SECTION 5

MANAGEMENT AND OPERATIONS

 

 

5.1

Management by Board of Managers.

 

(a)          Except those matters for which consent or approval of the Members
is required by this Agreement or any nonwaivable provisions of the Act, and
subject to the provisions of Section 5.1(d) hereof, the powers and privileges of
the Company shall be exercised by or under the authority of, and the business
and affairs of the Company shall be managed under the direction of, the Board
and not by the Members. No Member, other than a Member acting in his or her
capacity as an officer of the Board or as an officer of the Company, has the
power or authority to act for or on behalf of the Company, to bind the Company
by any act, or to incur any expenditures on behalf of the Company, except with
the prior consent of the Board. Without limiting the foregoing authority of the
Board to manage the business and affairs of the Company or the actions the Board
may take in exercising the powers and privileges of the Company, the Board shall
have the right to make the following decisions and take the following actions:

 

(i)

Acquire by purchase, lease, or otherwise any real or personal property;

(ii)          Operate, maintain, finance, improve, construct, own, grant
operations with respect to, sell, convey, assign, mortgage, or lease any real
estate and any personal property;

(iii)        Execute any and all agreements, contracts, documents,
certifications, and instruments necessary or convenient in connection with the
management, maintenance, and operation of the business or affairs of the
Company, including executing amendments to this Agreement and the Articles in
accordance with the terms of this Agreement;

(iv)         Borrow money and issue evidences of indebtedness, and secure the
same by mortgage, pledge, or other lien on any or all of the Company’s assets;

(v)          Execute any deed, lease, mortgage, deed of trust, mortgage note,
promissory note, bill of sale, contract, or other instrument purporting to
convey or encumber any or all of the Company’s assets;

(vi)         Prepay in whole or in part, refinance, recast, increase, modify, or
extend any liabilities affecting the assets of the Company and in connection
therewith execute any extensions or renewals of encumbrances on any or all of
such assets;

(vii)       Care for and distribute funds to the Members by way of cash income,
return of capital, or otherwise, all in accordance with the provisions of this
Agreement, and perform all matters in furtherance of the objectives of the
Company or this Agreement;

(viii)      Hire or contract on behalf of the Company for the employment and
services of employees and/or independent contractors, such as consultants,
lawyers and accountants, and delegate to such Persons the duty to manage or
supervise any of the assets or operations of the Company;

 

-22-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(ix)         Engage in any kind of activity and perform and carry out contracts
of any kind (including contracts of insurance covering risks to Company assets
and Manager liability), as may be lawfully carried on or performed by a limited
liability company under the laws of each jurisdiction in which the Company is
then formed or qualified;

(x)          Take, or refrain from taking, all actions, not expressly proscribed
or limited by this Agreement, as may be necessary or appropriate to accomplish
the purposes of the Company;

(xi)         Institute, prosecute, defend, settle, compromise, and dismiss
lawsuits or other judicial or administrative proceedings brought on or in behalf
of, or against, the Company, the Members or any Manager in connection with
activities arising out of, connected with, or incidental to this Agreement, and
engage counsel or others in connection therewith;

(xii)       Purchase, take, receive, subscribe for or otherwise acquire, own,
hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of,
and otherwise use and deal in and with, shares or other interests in or
obligations of domestic or foreign business entities, including corporations,
associations, general or limited partnerships or other limited liability
companies, or individuals or direct or indirect obligations of the United States
or of any government, state, territory, government district or municipality or
of any instrumentality of any of them;

(xiii)      Subject to Section 2 hereof, designate classes or series of Units,
agree with any Person as to the form and other terms and conditions of such
Person’s Capital Contribution to the Company and cause the Company to issue
Units in consideration of such Capital Contribution; and

(xiv)      Indemnify a Member or Manager or officer or former Member or Manager
or officer, and make any other indemnification that is authorized by this
Agreement in accordance with the Act.

The Board may adopt such policies, rules, and regulations and may take such
actions as it shall deem advisable in furtherance of the purposes of the
Company, provided that the Board shall not act in a manner contrary to this
Agreement.

 

(b)          No later than sixty (60) days prior to the beginning of each Fiscal
Year, the Board shall, subject to Section 5.1(c), adopt an Annual Operating
Budget and Annual Capital Budget covering the Fiscal Year commencing in sixty
(60) days. The Annual Operating Budget shall include projected operating
revenues, expenses and working capital reserves for the Fiscal Year, and the
Annual Capital Budget shall include projected capital expenditures and
investments for the Fiscal Year. The Budgets may but shall not be required to be
incorporated into a business plan for the Fiscal Year containing such other
information, plans and strategies as the Board deems advisable. The Board may,
subject to Section 5.1(c), amend the Company’s Annual Operating Budget or Annual
Capital Budget at any time.

 

(c)          Notwithstanding any other provision of this Agreement (including
without limitation Section 5.1(a)), the Board may not take, approve, adopt, or
amend the following actions,

 

-23-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

agreements, instruments or items without the consent or approval of a Majority
in Interest of the Members:

 

(i)         The plans and specifications of the Company’s proposed ethanol plant
and the contract to design and construct the proposed ethanol plant;

 

(ii)        The amount and terms of the debt financing and all documents and
agreements entered into in connection therewith to construct and finance the
start-up costs of the proposed ethanol plant;

 

 

(iii)

The Annual Operating and Capital Budgets for each Fiscal Year;

 

(iv)       Any contract, obligation, liability, disbursement or lawsuit
settlement outside of the ordinary course of business in excess of $100,000
which is not part of the then current Fiscal Year’s approved Annual Operating or
Capital Budget (provided that necessary expenditures to meet operational
emergencies at the proposed ethanol plant may be incurred prior to such approval
if immediate action is required for the safety or operation of the proposed
ethanol plant);

 

(v)        Any investment in excess of $100,000 which is not part of the then
current Fiscal Year’s approved Annual Capital Budget;

 

(vi)       The acceptance of additional Capital Contributions, the issuance of
additional Units, or the issuance of options or warrants to purchase Units,
provided that Capital Contributions made by and Units issued to US BioEnergy or
Big River pursuant to Sections 2.2, 2.3, or 2.6 hereof shall not require the
approval or consent of a Majority in Interest of the Members;

 

(vii)      The determination of the Gross Asset Values of the Company Property;

 

 

(viii)

The admission of new Members and the terms of such admission;

 

(ix)       The sufficiency of any legal opinion required under Section 10 of
this Agreement or the waiver of any such legal opinion;

 

 

(x)

Any tax elections under Section 8.3(a) of this Agreement; or

 

 

(xi)

Any amendment to the Articles or this Agreement.

 

(d)          Notwithstanding any other provision of this Agreement (including
without limitation Section 5.1(a)), the Board shall not have authority to
approve, authorize or take any of the following actions with respect to the
Company without the approval or consent of a Member or Members holding a
Super-majority of Units: (i) sell, lease, exchange or otherwise dispose of all
or substantially all of the assets of the Company; (ii) merge or consolidate the
Company with another

 

-24-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

Person; (iii) materially change the business purpose of the Company; or (iv)
voluntarily dissolve the Company.

 

 

5.2

AFFILIATE AGREEMENTS.

 

(a)          The Company will enter into the following agreements with
Affiliates of US BioEnergy in connection with its operations:

 

 

(i)

A Management Agreement with UBE Services, LLC under which UBE Services, LLC will
manage and supervise the day-to-day operations and affairs of the Company and
provide risk management services to the Company;

 

 

(ii)

An Ethanol Marketing Agreement with Provista Renewable Fuels Marketing, LLC
under which Provista Renewable Fuels Marketing, LLC will be the exclusive
marketer of all ethanol produced by the Company;

 

 

(iii)

A Distillers Grains Marketing Agreement with UBE Ingredients, LLC under which
UBE Ingredients, LLC will be the exclusive marketer of all distillers grains
produced by the Company; and

 

 

(iv)

A Grain Procurement Agreement with UBE Services, LLC under which UBE Services,
LLC will procure raw grain for, and sell raw grain to, the Company.

 

The Management Agreement, Ethanol Marketing Agreement, Distillers Grains
Marketing Agreement, and Grain Procurement Agreement are referred to
collectively as the “US Bio Affiliate Agreements.” For purposes of this
Agreement relating to the US Bio Affiliate Agreements, UBE Services, LLC,
Provista Renewable Fuels Marketing, LLC, and UBE Ingredients, LLC are sometimes
collectively referred to as the “US Bio Affiliates.” The Company shall pay to
the respective Affiliates of US BioEnergy such compensation and fees for such
services as provided for in the US Bio Affiliate Agreements, together with
reimbursement of costs and expenses as provided for therein.

 

(b)          For so long as Big River holds an Interest of 50% or more, Big
River shall be entitled to, on the Company’s behalf, exercise the Company’s
right to terminate, not renew, or renew other than on substantially similar
terms any US Bio Affiliate Agreement, but in any such case only if and as
permitted under, and otherwise in strict accordance with the terms and
conditions of, such US Bio Affiliate Agreement. The rights of Big River under
this Section 5.2(b) shall be exercised by a vote of the Managers appointed by
Big River at a duly called and held special meeting of the Board, which the
Managers appointed by US BioEnergy may attend and in which they may participate
(other than in the vote regarding the US Bio Affiliate Agreement(s) at issue).
However, at any such meeting where the Managers of Big River have voted to
terminate, not renew, or renew

 

-25-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

other than on substantially similar terms a US Bio Affiliate Agreement, the
Managers appointed by US BioEnergy will separately vote on the matter, and if
two of such Managers also vote to terminate, not renew, or renew other than on
substantially similar terms such US Bio Affiliate Agreement, such action will
not trigger the buy-sell provisions pursuant to Section 5.2(d) below.

 

(c)          Notwithstanding the terms of the US Bio Affiliate Agreements, Big
River may cause the Company to terminate a US Bio Affiliate Agreement for
“cause” at any time, with “cause” defined as the adjudication by a court of
competent jurisdiction of (1) the willful failure or refusal of the US Bio
Affiliate to perform any material obligation under the US Bio Affiliate
Agreement within 15 days after it receives written notice thereof from the
Company, unless such obligation cannot be reasonably performed by the US Bio
Affiliate within such 15-day period, then within 30 days, or (2) the willful
misconduct or embezzlement by the US Bio Affiliate, or other illegal acts by the
US Bio Affiliate that materially and adversely affect the Company or the
services to be performed by the US Bio Affiliate; provided, however, that in
either case such termination must be exercised within sixty (60) days of Big
River’s knowledge of the event which creates the right to terminate for cause.
The termination of a US Bio Affiliate Agreement for “cause” shall not trigger
the buy-sell provisions pursuant to Section 5.2(d) below. The termination of one
US Bio Affiliate Agreement pursuant to this Section 5.2(c) shall not terminate
or give rise to any right to terminate any other US Bio Affiliate Agreement
(i.e., there are no cross-default or cross-termination rights).

 

(d)          Except as otherwise specifically provided in Section 5.2(b) and
Section 5.2(c) above, in the event of any termination, expiration without
renewal, renewal other than on substantially similar terms, cancellation,
voiding, or other invalidation of any US Bio Affiliate Agreement (a “Triggering
Event”), US BioEnergy shall have the right (but not the obligation) to trigger
an option whereby Big River shall have the right either to sell to US BioEnergy
the Units held by Big River or to purchase from US BioEnergy the Units held by
US BioEnergy, all upon the terms and conditions of this Section 5.2(d).

 

(i)           In the event of a Triggering Event, within 15 days US BioEnergy
may (but is not required to) give written notice (the “Option Notice”) to Big
River and to the Company specifying the Triggering Event and US BioEnergy’s
determination of the total value of the Units held by US BioEnergy. Big River
shall have sixty (60) days following its receipt of the Option Notice to either
(x) “put” or sell the Units held by Big River to US BioEnergy at a price equal
to the total value of US BioEnergy’s Units as specified in the Option Notice or
(y) “call” or purchase the Units held by US BioEnergy at a price equal to the
total value of US BioEnergy’s Units as specified in the Option Notice, by giving
written notice to the Company and US BioEnergy of its election. The foregoing
option assumes that US BioEnergy and Big River hold the same number of Units. If
US BioEnergy and Big River do not hold the same number of Units, the option will
be based on a the per Unit price of the US BioEnergy Units determined by US
BioEnergy, multiplied by the number of Units to be purchased from the selling
party. The decision of whether to sell its Units to US BioEnergy or purchase the
Units of US BioEnergy may be made by Big River in its sole discretion. Failure
to respond to the Option Notice within the sixty (60) day period shall be deemed
a waiver of Big River’s rights to put or call Units under the provisions of this

 

-26-

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

Section 5.2(d), and US BioEnergy shall then be entitled to “call” or purchase
the Units of Big River at the price specified in the Option Notice by providing
written notice to the Company and Big River of its election within sixty (60)
days after the expiration of Big River’s rights. Failure by US BioEnergy to
provide the written notice of its election within the sixty (60) day period
after the expiration of Big River’s rights shall be deemed a waiver of US
BioEnergy’s rights to call or purchase the Units of Big River under the
provisions of this Section 5.2(d). The Members agree that the call right to
purchase the Units of US BioEnergy or Big River, as the case may be, provided
for herein may be exercised by the Company in lieu of Big River or US BioEnergy,
and that the decision by and power and authority of the Company to exercise such
right shall be made in the sole discretion of the party electing to exercise its
call right. In such case, the written notice of such electing party that it is
exercising its right to purchase the Units held by the other party shall notify
the other party and the Company that the Company will be exercising the right to
purchase the Units and not the electing party. For the avoidance of doubt, and
notwithstanding anything herein to the contrary, in any such case the
non-electing party will have no obligation to make a Capital Contribution to
fund the purchase of the Units by the Company. The closing of the purchase or
sale of Units under the provisions of this Section 5.2(d) shall be held at time
and place mutually acceptable to the parties within sixty (60) days of the
exercise of the put or call rights hereunder.

 

(ii)          If US BioEnergy fails to provide the Option Notice to Big River
and the Company within fifteen (15) days of a Triggering Event, then such rights
that arose with respect to that Triggering Event shall expire without further
effect. However, the rights under this Section 5.2(d) shall again be available
in the event of any subsequent Triggering Event.

 

 

5.3

Actions by Managers; Committees; Reliance on Authority.

 

(a)          In managing the business and affairs of the Company and in
exercising the powers and privileges of the Company, Managers shall act on
behalf of the Company only (i) collectively through meetings of the Board held
and conducted pursuant to the provisions of this Agreement or by written action
taken pursuant to the provisions of this Agreement, (ii) through committees
established pursuant to Section 5.3(b), and (iii) through officers of the Board
and officers of the Company to whom authority and duties have been delegated
pursuant to the provisions of this Agreement.

 

(b)          The Board, by resolution approved by the affirmative vote of a
majority of the Managers then holding office, may from time to time establish
one or more committees, each of which shall be comprised of one or more natural
persons who may but need not be Managers or Members, provided that a majority of
committee members on each committee must be a Manager or Member. Any such
committee shall have and may exercise only such authority and duties to the
extent provided by the Board in such resolution, subject at all times to the
limitations set forth in the Act, this Agreement and to the direction and
control of the Board. Unless otherwise provided by the Board, the presence of a
majority of the members of any such committee shall constitute a quorum for the
transaction of business at a meeting of the committee, and the committee shall
act by the

 

-27-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

affirmative vote of a majority of committee members present at a duly held
meeting. In other matters of procedure the provisions of this Agreement shall
apply to committees and the members thereof to the same extent they apply to the
Board and Managers, including, without limitation, the provisions with respect
to meetings and notice thereof, absent members, written actions, and valid acts.
Each committee shall keep regular minutes of its proceedings and report the same
to the Board. The Board may dissolve any committee at any time.

 

(c)          Any Person dealing with the Company, other than a Member or a
Manager or an Affiliate of a Member or Manager, may rely on the authority of any
officer of the Board or any officer of the Company in taking any action in the
name of the Company without inquiry into the provisions of this Agreement or
compliance herewith, regardless of whether the action is actually taken in
accordance with the provisions of this Agreement, unless the Person dealing with
the Company has actual knowledge that the officer lacks authority to act or the
Act establishes that the officer lacks authority to act.

 

 

5.4

The Board of Managers.

 

(a)          Number, Qualification and Term of Office. The Company shall be
managed by a six-person Board of Managers, and each Member shall have the right
to appoint three (3) Managers to the Board. In addition, each Member shall have
the right to appoint one alternate Manager to the Board. The alternate Manager
shall be entitled to attend Board meetings from time to time at the discretion
of the Member appointing the alternate, provided that the alternate shall not be
entitled to speak or to be heard at any Board meeting expect upon approval of
the Board. In the absence of a Manager at a duly held meeting of the board, the
alternate Manager may substitute and vote as a full voting Manager of the
appointing Member. An appointed Manager (and the alternate Manager) shall serve
indefinitely at the pleasure of the Member appointing him or her until a
successor is appointed, or until the earlier death, resignation or removal of
the appointed Manager. An appointed Manager may be removed for any reason by the
Member appointing him or her, upon written notice to an officer of the Board,
which notice may designate and appoint a successor Manager to fill the vacancy,
and which notice may be given at a meeting of the Board attended by the person
appointed to fill the vacancy. Notwithstanding the foregoing, if at any time a
Member holds less than 40% of the Units then held by all Members, then the size
of the Board of Managers shall be decreased by one, and the Member that holds
less than 40% shall be entitled to appoint two (2) Managers to the Board (with
the Member or Members holding 60% or more of the Units entitled to appoint three
Managers). If at any time a Member holds less than 20% of the Units then held by
all Members, then the size of the Board shall remain at five, and such Member
shall be entitled to appoint one (1) Manager to the Board (with the remaining
four Managers appointed by the Member or Members holding 80% or more of the
Units). The appointment rights of Members will re-adjust if the ownership of the
Members returns to 50%-50% (in the case of the first adjustment) or 60%-40% in
the case of the second adjustment).

 

(b)          Resignation. Any Manager may resign at any time. Such resignation
shall be made in writing and shall take effect at the time specified therein or,
if no time be specified then at the time of its receipt by the President or the
Secretary of the Company. The acceptance of a

 

-28-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

resignation shall not be necessary to make it effective, unless expressly so
provided in the resignation.

 

(c)          Meetings. Regular meetings of the Board shall be held from time to
time as determined by the Board. Special meetings of the Board shall be held
upon the call of the President or three (3) or more Managers. Board meetings
shall be held at the principal office of the Company or within the State of
Iowa, as shall be designated by the person calling the meeting and stated in the
notice of the meeting or a duly executed waiver of notice thereof. Such meetings
may take place outside the State of Iowa upon the written consent of a
Super-majority of the Managers. Managers may participate in a Board meeting by
means of video or audio conferencing or similar communications equipment whereby
all Managers participating in the meeting can hear each other.

 

(d)          Notice. Oral or written notice of each meeting of the Board,
stating the place, day and hour of the meeting, shall be given to each Manager
at least 3 days before the day on which the meeting is to be held. The notice or
waiver of notice of any special or regular meeting of the Board does not need to
specify the business to be transacted or the purpose of the meeting.

 

(e)          Waiver. Whenever any notice is required to be given to a Manager
under the provisions of this Agreement, a waiver thereof in writing signed by
the Manager, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Attendance of a Manager at any meeting
of the Board shall constitute waiver of notice of such meeting by the Manager,
except where the Manager attends a meeting for the express purpose of stating
his objection to the transaction of any business because the meeting is not
lawfully called or convened and such Manager does not thereafter participate in
the meeting.

 

(h)          Quorum. A majority of the Managers in office shall constitute a
quorum necessary for the transaction of business at any regular or special
meeting of the Board. If less than a quorum is present, those Managers present
may adjourn the meeting from time to time until a quorum shall be present.

 

(i)           Voting and Act of the Board. Each Manager shall have one vote.
Except as otherwise provided herein, the Board shall take action by the
affirmative vote of a majority of all of the Managers then in office
(irrespective of whether all of the Managers are present at a duly held meeting
at which a quorum is present). However, when an action by the Board requires a
Super-majority vote, such action shall require a Super-majority vote by all of
the Managers then in office (i.e., irrespective of whether all of the Manager
are present at a duly held meeting at which a quorum is present).

 

(j)           Action Without a Meeting. Any action required or permitted to be
taken at a meeting of the Board may be taken by written action signed by all of
the Managers comprising the Board.

 

(k)          Absentee Managers. A Manager of the Company may give advance
written consent or opposition to a proposal to be acted on at a Board meeting.
If the Manager is not present

 

-29-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

at the meeting, consent or opposition to a proposal does not constitute presence
for purposes of determining the existence of a quorum, but consent or opposition
shall be counted as a vote in favor of or against the proposal and shall be
entered in the minutes or other record of action at the meeting, if the proposal
acted on at the meeting is substantially the same or has substantially the same
effect as the proposal to which the Manager has consented or objected. If a
Manager has consented to or objected to a proposal under this section, then the
alternate Manager that may be substituting for such absent Manager may not also
vote on such proposal.

 

(l)           Compensation. The Board may fix the compensation, if any, of
Managers. Managers shall also be entitled to reimbursement for actual expenses
incurred in attending meetings of the Board or other business of the Company.

 

 

5.5

Duties and Obligations of Managers.

 

(a)          Duties. The Board shall cause the Company to conduct its business
and operations separate and apart from that of any Member, Manager or any of its
Affiliates. The Board shall take all actions which may be necessary or
appropriate (i) for the continuation of the Company’s valid existence as a
limited liability company under the laws of the State of Iowa and each other
jurisdiction in which such existence is necessary to protect the limited
liability of Members or to enable the Company to conduct the business in which
it is engaged, and (ii) for the accomplishment of the Company’s purposes,
including the acquisition, development, maintenance, preservation, and operation
of Company property in accordance with the provisions of this Agreement and
applicable laws and regulations. Each Manager shall have the duty to discharge
the foregoing duties in good faith, and with the care an ordinarily prudent
person in a like position would exercise under similar circumstances. No Manager
shall be under any other duty to the Company or the Members to conduct the
affairs of the Company in a particular manner. Notwithstanding anything in the
contrary to this Agreement, and to the maximum extent permitted by law, each
manager shall (x) in voting at any meeting of the Board or in otherwise carrying
out his or her responsibilities as a Manager of the Company, vote or act as
directed by the Member that appointed him or her, and (y) in the absence of such
direction, vote or act in his or her determination of the best interests of the
Member that appointed him or her. No Manager shall have breached, or be deemed
to have breached, this Agreement or any duty to the Company, and no Manager
shall have acted in bad faith, or be deemed to have acted in bad faith, by
voting or acting in accordance with the immediately preceding sentence.

 

(b)          Bonds and Insurance. The Board may require all officers, agents and
employees charged by this Company with responsibility for the custody of any of
its funds or property to give bonds. Bonds shall be furnished by a responsible
bonding company and approved by the Board, and the cost shall be paid by the
Company. The Board shall cause the Company to provide for insurance of the
property of the Company, or property which may be in the possession of the
Company and not otherwise adequately insured by the owner of the property. In
addition, the Board shall cause the Company to provide for insurance covering
liability of the Company to all employees and the public, in such commercially
reasonable amounts as is customary for businesses similar to the Company.

 

 

-30-

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

 

5.6

Officers.

 

(a)          Number; Qualification; Election. Officers must be natural persons,
and shall be elected or appointed by the Board on an annual basis. The officers
of the Company shall consist of a President, a Vice President, a Secretary and a
Treasurer. The President and Vice President may also be referred to as Chairman
and Vice Chairman, respectively. The Secretary and Treasurer position may be
held by the same person. The officers of the Company must be Managers. The Board
may also appoint such assistant officers of the Company as it may deem necessary
or advisable. Such assistant officers may but are not required to be members of
the Board. Except as otherwise provided in this Agreement, the Board shall fix
the powers, duties, and compensation of all officers of the Company.

 

(b)          Term of Office. An officer of the Company shall hold office for a
term of one year and until a successor shall have been duly elected or
appointed, unless prior thereto such officer shall have resigned or been removed
from office as hereinafter provided.

 

(c)          Removal and Vacancies. Any officer elected or appointed by the
Board may be removed, with or without cause, at any time by a resolution of the
Board. Any vacancy in an office of the Company shall be filled by a resolution
of the Board. An officer may resign at any time by giving written notice to the
Company. The resignation is effective without acceptance when the notice is
given to the Company, unless a later effective date is specified in the notice.

 

(d)          President. Unless provided otherwise by a resolution adopted by the
Board, the President shall preside at meetings of the Board; shall see that all
orders and resolutions of the Board are carried into effect; may execute, on
behalf of the Company, all documents, agreements, and instruments authorized by
the Board; and shall perform such other duties as may from time to time be
prescribed by the Board. Except as set forth in the preceding sentence, the
President shall have only those powers and duties expressly granted or
prescribed by the Board. The President shall be appointed by Big River.

 

(e)          Vice President. The Vice President shall, in the absence or
disability of the President, perform the duties and exercise the powers of the
President, and otherwise shall have only those powers and duties expressly
granted or prescribed by the Board. The Board may designate more than one Vice
President, in which case the Vice President shall be designated as to denote
which is most senior in office. The Vice President shall be appointed by US
BioEnergy.

 

(f)           Treasurer. Unless the Board establishes a separate officer
position for the Chief Financial Officer of the Company, the Treasurer shall be
the Chief Financial Officer of the Company and: shall keep accurate financial
records for the Company; shall deposit all monies, drafts, and checks in the
name of and to the credit of the Company in such banks and depositories as the
Board shall designate from time to time; shall endorse for deposit all notes,
checks, and drafts received by the Company as ordered by the Board, making
proper vouchers therefor; shall disburse Company funds and issue checks and
drafts in the name of the Company as ordered by the Board, shall render to the
President and the Board, whenever requested, an account of all such Officer's

 

-31-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

transactions as Treasurer and of the financial condition of the Company, and
shall perform such other duties as may be prescribed by the Board or the
President from time to time. Other than as specified herein, the Treasurer shall
have only those powers and duties expressly granted or prescribed by the Board.
The Treasurer shall be appointed by Big River.

 

(g)          Secretary. The Secretary shall attend all meetings of the Board and
of the Members and shall maintain records of, and whenever necessary, certify
all proceedings of the Board and of the Members. The Secretary shall keep the
required records of the Company, when so directed by the Board or other person
or persons authorized to call such meetings, shall give or cause to be given
notice of meetings of the Members and of meetings of the Board, and shall also
perform such other duties and have such other powers as the President or the
Board may prescribe from time to time. Other than as specified herein, the
Treasurer shall have only those powers and duties expressly granted or
prescribed by the Board. The Secretary shall be appointed by US BioEnergy.

 

(h)          Delegation. Unless prohibited by a resolution of the Board, an
officer elected or appointed by the Board may delegate in writing some or all of
the duties and powers of such person's management position to other persons. An
officer who delegates the duties or powers of an office remains subject to the
standard of conduct for an officer with respect to the discharge of all duties
and powers so delegated.

 

(i)           Compensation. Officers shall receive such compensation, if any, as
may be determined from time to time by resolution of the Board.

 

(j)           Abuses of Authority. In the event an officer of the Company acts
or fails to act in way that is in excess of or otherwise inconsistent with the
authority granted to such officer under this Agreement or by the Board, the
Member appointing such officer shall (i) if requested by the other Member, cause
the Managers appointed by it to take such action as may be necessary to unwind
any effect of such unauthorized action or failure to act and (ii) indemnify the
Company and the other Member from and against any and all claims, damages,
losses, costs, and expenses suffered or incurred by the Company or the other
Member (A) as a result of such unauthorized action or failure to act or (B) to
unwind any effect of such unauthorized action or failure to act.

 

 

5.7

Limitation of Liability; Indemnification of Managers and Officers.

 

(a)          No Manager or officer of the Company shall be personally liable to
this Company or its Members for money damages for any action taken, or failure
to take any action, except for liability for any of the following: (i) the
amount of a financial benefit received by a Manager to which the Manager is not
entitled; (ii) an intentional infliction of harm on the Company or its Members;
(iii)  a violation of section 807 of the Act; or (iv) an intentional violation
of criminal law. It is the intention of the Members to limit or eliminate the
personal liability of Managers to the greatest extent permitted under Iowa law.
If amendments to Iowa Statutes are passed after this provision becomes effective
which authorize limited liability companies to act to further limit or eliminate
the personal liability of Managers of a limited liability company, then the
liability of Managers shall be limited or eliminated to the greatest extent
permitted by Iowa Statutes, as so

 

-32-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

amended. No amendment to or repeal of this provision shall apply to or have any
effect on the liability or alleged liability of any Manager for or with respect
to any acts or omissions of such Manager occurring prior to such amendment or
repeal.

 

(b)          The Company, its receiver, or its trustee (in the case of its
receiver or trustee, to the extent of Company Property) shall indemnify, defend,
save harmless, and pay all judgments and claims against, and reasonable expenses
of, each present and former Manager or officer relating to any liability or
damage or reasonable expenses incurred with respect to a proceeding if the
Manager or officer (or former Manager or officer) was a party to the proceeding
in the capacity of a Manager or officer of the Company (which reasonable
expenses including reasonable attorneys’ fees may be paid as incurred).
Notwithstanding the foregoing provisions, the Company shall not indemnify,
defend, save harmless, or pay all judgments and claims against, and reasonable
expenses of, a Manager or officer (or former Manager or officer) under this
provision where such judgments and claims or proceedings arise out of or are
related to matters for which a Manager or officer (or former Manager or officer)
is personally liable under Section 5.7(a) hereof.

 

(c)          The Company may purchase and maintain insurance on behalf of any
person in such person’s official capacity against any liability or expense
asserted against or incurred by such person in or arising from that capacity,
whether or not the Company would be required or permitted to indemnify the
person against the liability.

 

 

5.8

Member Compensation; Expenses; Loans

 

(a)          Except as provided for in the US Bio Affiliate Agreements or any
other agreement approved by the Board, no Member shall receive any salary, fee,
or draw for services rendered to or on behalf of the Company. Except as provided
for in the US Bio Affiliate Agreements or by or pursuant to a policy approved by
the Board, no Member shall be reimbursed for any expenses incurred by such
Member on behalf of the Company.

 

(b)          Any Member or Affiliate may, with the consent of the Board, lend or
advance money to the Company. If any Member or Affiliate shall make any loan or
loans to the Company or advance money on its behalf, the amount of any such loan
or advance shall not be treated as a contribution to the capital of the Company
but shall be a debt due from the Company. The amount of any such loan or advance
by a lending Member or Affiliate shall be repayable out of the Company’s cash
and shall bear interest at a rate not in excess of the prime rate established,
from time to time, by any major bank selected by the Board for loans to its most
creditworthy commercial borrowers, plus up to four percent (4%) per annum as
agreed upon by the Board and the Member, and on such other terms and conditions
no less favorable to the Company than if the lender had been an independent
third party. None of the Members or their Affiliates shall be obligated to make
any loan or advance to the Company.

 

 

-33-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

5.9Contracts with Managers or their Affiliates.

 

(a)          No contract or transaction between the Company and a Manager or its
Affiliate or between the Company and any other entity in which a Manager or its
Affiliate has a material financial interest shall be void or voidable or require
the Manager to account to the Company and hold as trustee for it any profit or
benefit derived therefrom solely for this reason, or solely because the Manager
is present at or participates in the Board meeting at which the contract or
transaction is authorized, if (i) the material facts as to the contract or
transaction and as to the Manager’s or Managers’ material financial interest are
fully disclosed or known to the Board, and (ii) the Board determines that the
terms of the contract or transaction are commercially reasonable and no less
favorable to the Company than could be obtained from an unaffiliated third party
and authorizes, approves or ratifies the contract or transaction.

 

(b)          No contract or transaction involving the sale or delivery of corn
between the Company and a Manager or its Affiliate or between the Company and
any other entity in which a Manager or its Affiliate has a material financial
interest shall be void or voidable or require the Manager to account to the
Company and hold as trustee for it any profit or benefit derived therefrom
solely for this reason, or solely because the Manager is present at or
participates in the Board meeting at which or pursuant to which the contract or
transaction is authorized or approved, notwithstanding the fact that the
standard of Section 5.9(a) was not met, provided that the terms of the contract
or transaction are or were commercially reasonable and no less favorable to the
Company than could be or could have been obtained from an unaffiliated third
party.

 

(c)          The US Bio Affiliate Agreements are not void or voidable because US
BioEnergy, the Managers it has appointed to the Board, or their Affiliates has
or have a material financial interest in the US Bio Affiliate Agreements or the
US Bio Affiliate performing the services thereunder. As a material part of the
consideration for becoming a Member and continuing as a Member of the Company,
Big River hereby acknowledges that the material facts of the US Bio Affiliate
Agreements and the interests of US BioEnergy and the Managers appointed by US
BioEnergy in the US Bio Affiliate Agreements have been disclosed to Big River
and are known by Big River and that a material part of US BioEnergy entering
into this Agreement was the Company’s agreement to retain the US Bio Affiliates
to perform the services under the US Bio Affiliate Agreements on the terms and
conditions set forth in each of the US Bio Affiliate Agreements. Accordingly,
Big River hereby authorizes, ratifies and approves the Company entering into the
US Bio Affiliate Agreements, and hereby waives any right to assert a claim that
the US Bio Affiliate Agreements or any actions taken pursuant to the US Bio
Affiliate Agreements should be void or voidable because of the material
financial interest therein of US BioEnergy, the Managers it has appointed to the
Board, or their Affiliates.

 

 

5.10

UBE Services, LLC

 

UBE Services, LLC, an affiliate of US BioEnergy, shall provide management
services to the Company under the terms and conditions set forth in the
Management Agreement. Any authority not

 

-34-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

granted to UBE Services, LLC under the Management Agreement shall be reserved to
the Board of the Company.

 

 

5.11

Corn Purchase Requirement

 

The Company agrees to act as a delivery point for the receipt of committed
bushels of corn from the members of Big River Resources Cooperative (the
“Cooperative”), an Affiliate of Big River. The Company shall accept delivery
pursuant to its normal delivery schedules and shall pay to the Cooperative or
its member, as applicable, the prevailing established local market price for all
corn received and purchased from the Cooperative and/or its member. Upon
request, the Company shall also report and confirm annually to Big River all
deliveries of committed bushels of corn from the Cooperative and its members.

 

SECTION 6

MEMBERS

 

 

6.1

Members; Rights and Powers Generally.

 

(a)          As of the Effective Date, the Members of the Company are US
BioEnergy Corporation and Big River Resources, LLC, each having the Units,
Capital Contributions and initial Capital Accounts as set forth in EXHIBIT A.
The Board shall cause EXHIBIT A and the books and records of the Company to be
amended from time to time as Transfers occur, additional Units are issued, and
additional Members are admitted to the Company in accordance with this
Agreement.

 

(b)          Additional persons may become Members of the Company upon the
consent or approval of a Majority in Interest of the Members.

 

(c)          Transferees of Units may become Members as provided in Section 10.6
hereof.

 

(d)          Other than the right to elect or appoint Managers to the Board, no
Member, other than a Member acting in his, her or its capacity as an officer of
the Company, has any right or power to take part in the management or control of
the Company or its business and affairs. No Member other than a Member acting in
his, her or its capacity as an officer of the Company, has the authority or
power to act for or on behalf of the Company, to do any act that would be
binding on the Company, or to incur any expenditures on behalf of the Company,
except with the prior written consent of the Board.

 

(e)          No Member shall have any voting right except with respect to those
matters requiring a Member vote or approval as specifically provided for in this
Agreement or as otherwise required by the Act.

 

-35-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 



 

6.2

Member Voting.

 

Members shall be entitled to vote on all matters coming to a vote of the Members
as specifically provided by this Agreement or as required by the Act. Each
Member may cast one vote for each Unit held. On all matters in this Agreement
requiring the approval or consent of a Majority in Interest of the Members, and
on all other matters to be voted upon by the Members, except in either case for
any matter specifically requiring an approval, consent, or vote of or by a
Member or Members holding a Super-majority of Units, the Members shall take
action by the affirmative vote of a Majority in Interest of the Members.

 

 

6.3

Member Meetings.

 

(a)          Place and Manner of Meeting. All meetings of Members shall be held
at such time and place, within the State of Iowa, as shall be stated in the
notice of the meeting or in a duly executed waiver of notice thereof. Such
meetings may take place outside the State of Iowa upon the written consent of a
Member or Members holding a Super-majority of Units. Presence in person, or by
proxy or written ballot, shall constitute participation in a meeting, except
where a person participates in the meeting for the express purpose of objecting
to the transaction of any business on the ground that the meeting is not
lawfully convened.

 

(b)          Conduct of Meetings. All meetings of the Members shall be presided
over by the President. All meetings of the Members shall be conducted in general
accordance with the most recent edition of Roberts' Rules of Order, or such
other rules and procedures as may be determined by the Board in its discretion.

 

(c)          Annual Meeting. The annual meeting of the Members for the
transaction of all business which may properly come before the meeting shall be
held on a date determined by the Board. Failure to hold the annual meeting at
the designated time shall not be grounds for dissolution of the Company.

 

(d)          Special Meetings. Special meetings of the Members may be called at
any time by the President, the Board or by the Secretary upon the request of
Members holding ten percent (10%) or more of the Units then held by all Members.
Such request shall state the purpose or purposes of such meeting and the matters
proposed to be acted on at the special meeting.

 

(e)          Notice. Written or printed notice stating the place, day and hour
of the meeting and, in case of a special meeting, the purpose or purposes for
which the meeting is called, shall be delivered not less than 15 nor more than
60 days before the date of the meeting either personally or by mail, by or at
the direction of the President, the Secretary or the Board calling the meeting,
to each Member entitled to vote at the meeting. If mailed, such notice shall be
deemed to be delivered when deposited in the United States mail addressed to the
Member at the Member's address as it appears on the records of the Company, with
postage thereon prepaid. If the purpose of the meeting is to consider any item
requiring Member consent or approval pursuant to this Agreement,

 

-36-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

then the notice shall state such purpose and a summary of the transaction to be
considered or a verbatim statement of the amendment to be considered must
accompany the notice.

 

(f)           Quorum. At any annual or special meeting of the Members, a
Majority in Interest of Members, represented in person or by proxy, shall
constitute a quorum necessary for the transaction of business. The Members
present at a duly organized meeting at which a quorum is present may transact
business until adjournment, notwithstanding the departure or withdrawal of
Members leaving less than a quorum. The registration shall be verified by the
Secretary and shall be reported in the minutes of the meeting.

 

(h)          Proxies. At all meetings of Members, a Member may vote by proxy
executed in writing by the Member or by his duly authorized attorney-in-fact.
Such proxy shall be filed with the Secretary of the Company before or at the
time of the meeting. A proxy shall be considered filed with the Company when
received by the Company at its executive offices, unless later revoked. No proxy
shall be valid after eleven months from the date of its execution, unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure
of the Member executing it.

 

 

6.4

Termination of Membership.

 

A Member may not be expelled, provided that the failure of a Member to comply
with the membership requirements established in, or pursuant to authority
granted by, this Agreement shall result in the termination of membership of such
Person. The membership of a Member in the Company shall terminate upon the
occurrence of events described in this Agreement or as otherwise provided for in
the Act, including resignation and withdrawal. In the event a Person ceases to
be a Member without having transferred all of the Units owned by such Person,
such Person shall lose all voting rights and shall be considered merely an
assignee of the financial rights associated with the Units held by such Person,
having only the rights of an unadmitted assignee. Such Person shall remain
subject to the applicable provisions of this Agreement with respect to such
financial rights. Such Person shall have no right to any information or
accounting of the affairs of the Company, shall not be entitled to inspect the
books or records of the Company, shall not be entitled to vote on any matters
reserved to the Members, and shall not have any of the other rights of a Member
under this Agreement or of a member under the Act. Further, such Person shall
not have the right to Transfer such Person’s Units except by means of a
Permitted Transfer in accordance with the provisions of Section 10 herein.

 

 

6.5

Continuation of the Company.

 

The Company shall not be dissolved upon the occurrence of any event which is
deemed to terminate the continued membership of a Member. The Company’s affairs
shall not be required to be wound up. The Company shall continue without
dissolution.

 

 

-37-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

6.6No Obligation to Purchase Member’s Interest.

 

No Member whose membership in the Company terminates, nor any transferee of such
Member, shall have any right to demand or receive a return of such terminated
Member’s Capital Contributions or to require the purchase or redemption of the
Units owned by such terminated Member. The other Members and the Company shall
not have any obligation to purchase or redeem the Units or Capital Contributions
of any such terminated Member or transferee of any such terminated Member. No
Member whose membership has terminated shall be entitled to receive a
distribution in complete redemption of the fair value of the Units or Capital
Contributions of such Person (except as provided in Section 12 hereof following
a Dissolution Event), notwithstanding any provisions of the Act or any other
provision of law. As a material part of the consideration for continuing or
becoming a Member of the Company, each Member hereby waives any right, and
expressly agrees that it intends for this provision to negate any entitlement to
receive a distribution in complete redemption of the fair value of Units or
Capital Contributions of such Member upon an event that terminates the
membership of such Member which, in the absence of the provisions in this
Agreement, it may otherwise be afforded by the Act.

 

6.7         Waiver of Dissenters’ Rights. Except for those transactions or
events for which waiver of dissenters rights is expressly prohibited by the Act,
each Member hereby waives and agrees not to assert any dissenters’ rights under
the Act.

 

SECTION 7

UNIT CERTIFICATES

 

 

7.1

Certificates For Units.

Certificates representing Units of the Company shall be in such form as
determined by the Board. The President or the Vice President and the Secretary
or assistant Secretary of the Company shall sign the certificates. All
certificates shall be consecutively numbered or otherwise identified. The name
and address of the person to whom the certificate has been issued shall be
entered on the books of the Company. All certificates surrendered to the Company
for transfer shall be canceled and no new certificates shall be issued until the
former certificate is surrendered and canceled by the Company.

 

7.2

Transfer of Certificates.

Transfer of certificates of the Company shall be made pursuant to this Agreement
and only by the holder of record thereof or by the holder’s legal
representative, who shall furnish proper evidence of authority to transfer, or
by the holder’s attorney thereunto authorized by a power of attorney duly
executed and filed with the Secretary of the Company, and upon surrender of the
certificate to the Company for cancellation. The Person in whose name the
certificate appears on the books of the Company is deemed to be the owner
thereof for all purposes.

 

-38-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

7.3Loss or Destruction of Certificates.

In case of loss or destruction of any certificate, another certificate may be
issued in its place upon proof of such loss or destruction, and upon the holder
of the certificate giving a satisfactory bond of indemnity to the Company and to
the transfer agent and registrar, if any, of such certificate, in such amount as
the Board may provide.

 

7.4

Certificate Regulations.

The Board has the power and authority to make such further rules and
regulations, not inconsistent with this Agreement and the statutes of the State
of Iowa, as they may deem expedient concerning the issue, transfer, conversion
and registration of certificates of the Company, including the appointment or
designation of one or more transfer agents and one or more registrars. The
Company may act as its own transfer agent and registrar.

 

7.5

Legends.

The Board may place one or more legends on the certificates representing the
Units to indicate restrictions on transfer, registration requirements, or other
restrictions or obligations contained herein.

 

SECTION 8

ACCOUNTING, BOOKS AND RECORDS

 

 

8.1

Accounting, Books and Records.

 

 

(a)

The books and records of the Company shall be kept, and the financial

position and the results of its operations recorded, in accordance with GAAP,
consistently applied and in accordance with the internal controls, disclosure
controls and public reporting company obligations and requirements of the
Members under the Sarbanes-Oxley Act or other applicable federal or state
securities laws; provided, that the financial provisions in this Agreement
relating to Capital Contributions, Profits and Losses, distributions and Capital
Accounts shall be construed and determined in accordance with this Agreement
without regard to whether such provisions are inconsistent with GAAP. Any
material costs incurred by the Company in meeting US BioEnergy’s requirements as
a reporting company and with respect to US BioEnergy’s requirements to comply
with the Sarbanes-Oxley Act shall be reimbursed by US BioEnergy, but only to the
extent that such costs would not have been incurred by the Company but for such
requirements. The books and records shall reflect all the Company’s transactions
and shall be appropriate and adequate for the Company’s business. The books and
records of the Company shall include and the Company shall maintain at its
principal executive office all of the following:

 

(i)           An EXHIBIT A to this Agreement (which EXHIBIT A is hereby
incorporated into this Agreement), which EXHIBIT A shall include a current list
of the full name and last known business or residence address of each Unit
Holder set forth in alphabetical order, the

 

-39-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

Capital Contributions and Units of each Unit Holder (including the amount of
cash and description and statement of the agreed value of any other property or
services relating to such Capital Contributions), the amount and value of any
Capital Contributions which any Member or potential Member has agreed to make
pursuant to a contribution agreement or a contribution allowance agreement
(including the time or times at which or events the happening of which such
Capital Contributions are to be made or, in the case of a contribution allowance
agreement, such right to contribute lapses), and which EXHIBIT A shall be
amended from time to time as Transfers occur or as additional Units are issued
and as additional Members are admitted to the Company in accordance with this
Agreement, and which EXHIBIT A, together with the other applicable provisions of
this Agreement, shall constitute the statement of membership interests in the
Company provided for by the Act;

 

 

(ii)

The full name and business address of each Manager;

 

(iii)        A copy of the Articles and any and all amendments thereto together
with executed copies of any powers of attorney pursuant to which the Articles or
any amendments thereto have been executed;

 

(iv)         Copies of the Company’s federal, state, and local income tax or
information returns and reports, if any, for the six most recent taxable years;

 

(v)          A copy of this Agreement and any and all amendments thereto
together with executed copies of any powers of attorney pursuant to which this
Agreement or any amendments thereto have been executed;

 

(vi)         Copies of the financial statements of the Company, if any, for the
six most recent Fiscal Years;

 

(vii)       The Company’s books and records as they relate to the internal
affairs of the Company for at least the current and past four Fiscal Years;

 

(viii)      The required records and information required under the Act, to the
extent not included in (i) – (vii) above; and

 

(ix)         The books and records and information that are consistent with or
required by the internal controls, disclosure controls and reporting obligations
and requirements of the Members under the Sarbanes-Oxley Act or other applicable
federal or state securities laws.

 

(b)          The Company shall use the accrual method of accounting in preparing
its financial reports and for tax purposes and shall keep its books and records
accordingly. The Board may, without any further consent of the Unit Holders
(except as specifically required by the Code), apply for IRS consent to, and
otherwise effect a change in, the Company’s Fiscal Year.

 

 

-40-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

 

8.2

Reports.

 

(a)          In General. The Treasurer of the Company shall be responsible for
causing the preparation of financial reports of the Company and the coordination
of financial matters of the Company with the Company’s Chief Financial Officer
(if a person other than the Treasurer) and the Company’s accountants.

 

(b)          Periodic and Other Reports. The Company shall maintain and provide
to each Member upon request, the financial statements listed in clauses (i),
(ii) and (iii) below, prepared, in each case (other than with respect to Unit
Holder’s Capital Accounts, which shall be prepared in accordance with this
Agreement) in accordance with GAAP consistently applied, and, subject to Section
1.11 hereof, such other reports as any Member may reasonably request from time
to time; provided that, if the Board so determines within thirty (30) days
thereof, such other reports shall be provided at such requesting Member’s sole
cost and expense.

 

(i)           As soon as practicable following the end of each Fiscal Year (and
in any event not later than forty five (45) days after the end of such Fiscal
Year and at such time as distributions are made to the Unit Holders pursuant to
Section 12 hereof following the occurrence of a Dissolution Event, a balance
sheet of the Company as of the end of such Fiscal Year and the related
statements of operations, Unit Holders’ Capital Accounts and changes therein,
and cash flows for such Fiscal Year, together with appropriate notes to such
financial statements and supporting schedules, all of which shall be audited and
certified by the Company’s accountants, and in each case, to the extent the
Company was in existence, setting forth in comparative form the corresponding
figures for the immediately preceding Fiscal Year end (in the case of the
balance sheet) and the two (2) immediately preceding Fiscal Years (in the case
of the statements). US BioEnergy shall select the initial accounting firm of the
Company, which firm will perform audits of the Company’s financial statements
for the Fiscal Years ending December 31, 2007 and December 31, 2008. After
Fiscal Year ending December 31, 2008, the accounting firm of the Company will be
subject to review and approval of the Board. Within sixty (60) days of the
completion of the Fiscal Year 2008 audit, US BioEnergy will nominate an
accounting firm to the Board for approval. If approved by the Board, the
accounting firm will be the Company’s accountants for the following two Fiscal
Years subject to removal by the Board. The Company’s accountants will be subject
to nomination by US BioEnergy and review and approval by the Board on a two year
basis consistent with the foregoing procedures. The Company’s accountants shall
be an independent registered accounting firm registered with the Public Company
Accounting Oversight Board.

 

(ii)          As soon as practicable following the end of the first three fiscal
quarters of each Fiscal Year (and in any event not later than seven (7) days
after the end of such fiscal quarter), an unaudited balance sheet of the Company
as of the end of such fiscal quarter and the related unaudited statements of
operations and cash flows for such fiscal quarter and for the Fiscal Year to
date, in each case, to the extent the Company was in existence, setting forth in
comparative form the corresponding figures for the prior Fiscal Year’s fiscal
quarter and the fiscal quarter just completed.

 

 

-41-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(iii)        As soon as practicable following the end of each calendar month
(and in any event not later than seven (7) days after the end of such calendar
month), an unaudited balance sheet of the Company as of the end of such calendar
month and the related unaudited statements of operations and cash flows for such
calendar month and for the Fiscal Year to date, in each case, to the extent the
Company was in existence, setting forth in comparative form the corresponding
figures for the prior year’s calendar month and the calendar month just
completed.

 

 

8.3

Tax Matters.

 

(a)          Tax Elections. The Board shall, without any further consent of the
Members being required (except as specifically required herein), make any and
all elections for federal, state, local, and foreign tax purposes including,
without limitation, any election, if permitted by applicable law: (i) to make
the election provided for in Code Section 6231(a)(1)(B)(ii) or take any other
action necessary to cause the provisions of Code Sections 6221 through 6231 to
apply to the Company, (ii) to adjust the basis of Property pursuant to Code
Sections 754, 734(b) and 743(b), or comparable provisions of state, local or
foreign law, in connection with Transfers of Units and Company distributions;
(iii) with the consent of all of the Members, to extend the statute of
limitations for assessment of tax deficiencies against the Unit Holders with
respect to adjustments to the Company’s federal, state, local or foreign tax
returns; and (iv) to the extent provided in Code Sections 6221 through 6231 and
similar provisions of federal, state, local, or foreign law, to represent the
Company and the Unit Holders before taxing authorities or courts of competent
jurisdiction in tax matters affecting the Company or the Unit Holders in their
capacities as Unit Holders, and to file any tax returns and execute any
agreements or other documents relating to or affecting such tax matters,
including agreements or other documents that bind the Unit Holders with respect
to such tax matters or otherwise affect the rights of the Company and the Unit
Holders.

 

(b)          Tax Matters Partner. The Board shall designate a qualifying Member
to act as the tax matters partner within the meaning of and pursuant to
Regulations Sections 301.6231(a)(7)-1 and –2 or any similar provision under
state or local law.

 

(c)          Tax Information. Necessary tax information shall be delivered to
each Unit Holder as soon as practicable after the end of each Fiscal Year of the
Company but not later than five (5) months after the end of each Fiscal Year.

 

 

8.4

Delivery to Members and Inspection.

 

(a)          Upon the written request of any Member for purposes reasonably
related to the interest of that Person as a Member, the Board shall cause the
Company to deliver to the requesting Member, at the expense of the Company, a
copy of the Company’s most recent annual financial statement and its most recent
federal, state, and local income tax returns and reports.

 

(b)          Each Member shall have access to the records of the Company,
including but not limited to financial statements, tax returns, budgets and
material contracts, and each Member (or, in the case of Section 8.4(b)(i) below,
his, her or its designated representative) has the right, upon

 

-42-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

reasonable written request for purposes reasonably related to the interest of
the Person as a Member and for proper purposes, to:

 

(i)           Inspect and copy during ordinary business hours, at the Member’s
expense, any of the Company records described in Sections 8.1(a)(i) through (ix)
and 8.4(b) and, with respect to the Company records described in Section
8.1(a)(i) through (ix) and 8.4(b), if such records are not available the Member
shall be entitled to bring an action against the Company to obtain such records
and recover its reasonable attorneys fees incurred in bringing such an action;

 

(ii)          Obtain from the Company true and full information regarding the
current state of the Company’s financial condition, subject to normal changes or
adjustments arising after, or following the end of, the period covered by such
information; and

 

(iii)        Obtain other information regarding the Company’s affairs or inspect
during ordinary business hours other books and records of the Company as is just
and reasonable.

 

(c)          The rights granted to a Member pursuant to this Section 8.4 are
expressly subject to compliance by such Member with the safety, security and
confidentiality procedures and guidelines of the Company, as such procedures and
guidelines may be established from time to time by the Board, and to the
provisions of Section 1.11 hereof, to the extent not inconsistent with the Act.
Unadmitted assignees of Units shall not have the right to information regarding
the Company afforded Members hereunder or by the Act.

 

 

(d)

In addition to any other inspection rights of a Member under this Agreement

or the Act, the Company’s records shall be available for inspection, audit, or
reproduction by US BioEnergy or the designated representative of US BioEnergy,
and by Big River or its designated representative (if applicable), for purposes
of verifying services or quantities delivered, hours of work performed, or other
claims of adjustment related to the US Bio Affiliate Agreements, or as otherwise
reasonably required for US BioEnergy to remain compliant with the Sarbanes-Oxley
Act or the listing requirements of any national stock exchange on which its
common stock may be listed.

 

SECTION 9

AMENDMENTS

 

 

9.1

Amendments.

 

(a)          Amendments to this Agreement may be proposed by the Board or by the
request of Members holding twenty percent (20%) or more of the Units then held
by all Members. The Board shall submit to the Members a verbatim statement of
any proposed amendment, providing that counsel for the Company shall have
approved of the same in writing as to form, and the Board shall include in any
such submission a recommendation as to the proposed amendment. The Board shall
seek the written vote of the Members on the proposed amendment or shall call a
meeting to vote thereon and to transact any other business that it may deem
appropriate. A proposed amendment

 

-43-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

shall be adopted and be effective as an amendment hereto only if approved by a
Majority in Interest of the Members.

 

 

(b)

Notwithstanding Section 9.1(a) hereof:

 

(i)           Except as provided in Section 2.1 for authorizations and
designations of additional classes or series of Units and changes in numbers of
authorized Units of any class or series, this Agreement shall not be amended
without the approval or consent of each Unit Holder adversely affected if such
amendment would modify the limited liability of a Unit Holder, or the voting
rights or interest of a Unit Holder in Profits, Losses, other items, or any
distributions;

 

(ii)          A provision of this Agreement that requires the approval or
consent of a specified percentage in interest of the Members or any class(es) or
series thereof may not be amended without the affirmative vote of Members
holding at least the specified percentage of the Units then held by all Members,
or of the Units of the specified class(es) or series of Units then held by all
Members; and

 

(iii)        This Section 9 shall not be amended without the approval or consent
of all Members.

 

SECTION 10

TRANSFERS

 

 

10.1

General Restrictions on Transfers.

 

(a)          No Transfer of all or any portion of a Member’s Interest in the
Company as quantified by Units and therefore no Transfer of all or any portion
of the Units held by a Member shall be valid except as specifically permitted by
this Section 10 of this Agreement (a Member’s Interest referred to as Units in
this Agreement and this Section 10). Any purported Transfer of Units in
violation of the terms of this Agreement including this Section 10 shall be null
and void and of no force or effect whatever.

 

(b)          For purposes of this Section 10, a Member may pledge or otherwise
encumber all or any portion of its Units as security for the payment of debt
without complying with the restrictions and conditions to Transfer set forth
herein, provided that any subsequent foreclosure or transfer to the secured
party in lieu of foreclosure shall be considered a Transfer for all purposes of
this Agreement.

 

(c)          No Transfer of Units shall be valid and effective and binding on
this Company without the approval of the Board nor until such Transfer shall
have been entered in the books and records of this Company.

 

 

-44-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(d)          It is the intent of the parties to this Agreement that (i) the tax
status of the Company be the same as for a partnership, (ii) this Company
preserve its partnership tax status by complying with Regulations Section
1.7704-1, et seq., and any amendments thereto, and (iii) this Agreement shall be
read and interpreted to prohibit the free transferability of Units.

 

 

10.2

Involuntary Transfers.

 

In the event of an involuntary Transfer of the Units held by a Member upon the
bankruptcy of such Member or other involuntary transfer by such Member by
operation of law, any assignee of such Units who is not admitted as a Member as
provided in Section 10.8 hereof shall not be a Member and shall not have any
right to vote as a Member, give its consent or approval as a Member, appoint
Managers to the Board or participate in the management of the business and
affairs of the Company. In addition, unless and until admitted as a Member, such
transferee shall not be entitled to exercise any other rights of a Member in the
Company, including the right to grant approvals or give consents with respect to
the Units, the right to require any information or accounting of the Company’s
business, or the right to inspect the Company’s books and records. Instead, such
transferee shall have the rights of an unadmitted assignee as provided in
Section 10.7 hereof, and the Units held by the transferee shall remain subject
to the provisions of this Agreement including the Transfer restrictions and
provisions set forth in this Section 10 and Section 11 hereof (and for purpose
of the provisions of this Section 10 and of Section 11, provisions applicable to
a Member or to Units held by a Member shall mean and include unadmitted
assignees and Units held by unadmitted assignees). In the event of an
involuntary Transfer of the Units held by a Member upon the bankruptcy of such
Member or other involuntary transfer by such Member, such Member shall cease to
be a Member upon the Transfer of the Units held by the Member.

 

 

10.3

Permitted Transfers.

 

(a)          A Member may Transfer all (but not less than all) of the Units held
by the Member upon satisfaction of and compliance with each of the provisions,
conditions and restrictions set forth in this Section 10 (including Sections
10.4 and 10.5 hereof), and the Board shall not approve, and the Company shall
not recognize for any purpose, any purported Transfer of Units unless and until
the provisions, conditions and restrictions set forth in this Section 10
(including Sections 10.4 and 10.5 hereof) have been satisfied. Any Transfer
approved by the Board and satisfying the provisions, conditions and restrictions
set forth in this Section 10 (including Sections 10.4 and 10.5 hereof) shall be
referred to in this Agreement as a “Permitted Transfer”.

 

(b)          Following a Permitted Transfer, the Units held by the transferee
shall remain subject to the Transfer restrictions set forth in this Section 10,
and the transferor shall cease to be a Member upon the Transfer of the Units
held by the Member.

 

 

-45-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

 

10.4

Conditions to Permitted Transfers.

 

A Transfer shall not be treated as a Permitted Transfer under Section 10.3
hereof unless and until the following conditions are satisfied:

 

(a)          Except in the case of a Transfer involuntarily by operation of law,
the transferor and transferee shall execute and deliver to the Company (i) such
documents and instruments of conveyance as may be necessary or appropriate in
the opinion of counsel to the Company to effect such Transfer. In the case of a
Transfer of Units involuntarily by operation of law, the Transfer shall be
confirmed by presentation to the Company of legal evidence of such Transfer, in
form and substance satisfactory to counsel to the Company. In all cases, the
Company shall be reimbursed by the transferor and/or transferee for all costs
and expenses that it reasonably incurs in connection with such Transfer.

 

(b)          The transferor and transferee shall furnish the Company with the
transferee’s taxpayer identification number, sufficient information to determine
the transferee’s initial tax basis in the Units transferred, and any other
information reasonably necessary to permit the Company to file all required
federal and state tax returns and other legally required information statements
or returns. Without limiting the generality of the foregoing, the Company shall
not be required to make any distribution otherwise provided for in this
Agreement with respect to any transferred Units until it has received such
information.

 

(c)          Except in the case of a Transfer of Units involuntarily by
operation of law, either (a) such Units shall be registered under the Securities
Act, and any applicable state securities laws, or (b) such Transfer shall be
exempt from all applicable registration requirements and will not violate any
applicable laws regulating the Transfer of securities, in the opinion of counsel
to the Company.

 

(d)          Except in the case of a Transfer of Units involuntarily by
operation of law, such Transfer will not cause the Company to be deemed to be an
“investment company” under the Investment Company Act of 1940, in the opinion of
counsel to the Company.

 

(e)          Except in the case of a Transfer of Units involuntarily by
operation of law, such Transfer will not cause the Company to be deemed to be a
“publicly-traded partnership” under applicable provisions of the Code, in the
opinion of counsel to the Company.

 

(f)           Unless otherwise approved by the Board and the non-transferring
Member, no Transfer of Units shall be made except upon terms which would not, in
the opinion of counsel chosen by and mutually acceptable to the Board and the
non-transferring Member, result in the termination of the Company within the
meaning of Section 708 of the Code or cause the application of the rules of
Sections 168(g)(1)(B) and 168(h) of the Code or similar rules to apply to the
Company.

 

 

-46-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(g)          No notice or request initiating the procedures contemplated by
Section 10.4 may be given by any Member after a Dissolution Event has occurred.
No Member may Transfer all or any portion of its Units after a Dissolution Event
has occurred.

 

The Board shall have the authority to waive any legal opinion or other condition
required in this Section10.4 upon the written consent of the non-transferring
Member.

 

 

10.5

Right of First Refusal

 

(a)          Right of First Refusal. No Member may Transfer all or any portion
of the Units held by such Member unless such Member first offers to sell such
Units to the non-transferring Member upon the terms and conditions of this
Section 10.5. If any Member desires to sell or Transfer the Units held by such
Member, the Member shall give the Company and the non-transferring Member
written notice of the proposed Transfer (“Offer Notice”) stating the name and
address of the proposed transferee (“Transferee”) and the terms and conditions
of the of the proposed Transfer including the purchase price. The Offer Notice
shall constitute the offer of the Member to sell the Units to the
non-transferring Member upon the terms and conditions set forth in the Offer
Notice, and shall constitute the representation of the Member to the Company and
the non-transferring Member that the proposed Transfer described in the Offer
Notice is a bona fide transaction. The non-transferring Member shall have forty
five (45) days after receipt of the Offer Notice to exercise its right to
purchase the Units on the terms and conditions set forth in the Offer Notice by
giving written notice to the Company and the transferring Member of its exercise
of such right. Failure to respond to the Offer Notice within the 45-day period
shall be deemed a waiver of the non-transferring Member’s right to purchase the
Units under the Right-of-First Refusal provisions hereof. The Members agree that
the right of first refusal to purchase Units provided for herein may be
exercised by the Company in lieu of the non-transferring Member, and that the
decision by and power and authority of the Company to exercise such right
instead of the non-transferring Member may be made by the non-transferring
Member in its sole discretion. In such case, the written notice of the
non-transferring Member that it is exercising is right to purchase the Unit
shall notify the transferring Member and the Company that the Company will be
exercising the right to purchase and not the non-transferring Member. The
closing of the purchase of the Units of the transferring Member by the
non-transferring Member or the Company shall be held at time and place mutually
acceptable to the parties within forty-five (45) days of the exercise of the
purchase right.

 

(b)           Failure to Exercise Right-of-First Refusal. If the
non-transferring Member and the Company fail to exercise their purchase rights
under the right of first refusal in the manner set forth above, then the
transferring Member shall have forty five (45) days following the expiration of
the 45-day option period provided for above during which to complete and close
the Transfer of the Units to the transferee named in the Offer Notice, provided
that such Transfer is in strict accordance with the terms and conditions set
forth in the Offer Notice and otherwise complies with the other provisions of
this Agreement applicable to the Transfer of Units (including without limitation
the other provisions of this Section 10). If the proposed Transfer is completed
in strict accordance with the terms and conditions set forth in the Offer Notice
and otherwise complies with

 

-47-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

the other provisions of this Agreement applicable to the Transfer of Units, the
Transfer shall be deemed a Permitted Transfer. Any Transfer of Units not in
strict accordance with the terms and conditions set forth in the Offer Notice or
otherwise not in compliance with the other provisions of this Agreement
applicable to the Transfer of Units or that is not completed within such 45-day
period, shall be null and void and shall again subject the transferring Member’s
Units to all the terms and conditions of this Agreement, including the
Right-of-First Refusal provisions of this Section

 

 

10.6

Prohibited Transfers.

 

(a)          Any purported Transfer of Units that is not a Permitted Transfer
shall be null and void and of no force or effect whatever; provided that, if the
Company is required to recognize a Transfer that is not a Permitted Transfer (or
if the non-transferring Member, in its sole discretion, elects to recognize a
Transfer that is not a Permitted Transfer), the Units Transferred shall be
strictly limited to the transferor’s rights to allocations and distributions as
provided by this Agreement with respect to the transferred Units, which
allocations and distributions may be applied (without limiting any other legal
or equitable rights of the Company) to satisfy any debts, obligations, or
liabilities for damages that the transferor or transferee of such Units may have
to the Company.

 

(b)          In the case of a Transfer or attempted Transfer of Units that is
not a Permitted Transfer, the parties engaging or attempting to engage in such
Transfer shall be liable to indemnify and hold harmless the Company and the
other Members from all cost, liability, and damage that any of such indemnified
Members may incur (including, without limitation, incremental tax liabilities,
lawyers’ fees and expenses) as a result of such Transfer or attempted Transfer
and efforts to enforce the indemnity granted hereby.

 

 

10.7

Rights of Unadmitted Assignees.

 

Unless admitted as a Member pursuant to Section 10.8 hereof, a Person who
acquires Units and is not already a Member shall only be entitled to allocations
and distributions with respect to such Units in accordance with this Agreement,
and shall not have any right to any information or accounting of the affairs of
the Company, and shall not be entitled to inspect the books or records of the
Company, and shall not have any of the rights of a Member under the Act or this
Agreement. In addition, the Units held by such Person shall continue to be
subject to the provisions of this Agreement including the Transfer restrictions
and provisions set forth in this Section 10 and Section 11 hereof (and for
purpose of the provisions of this Section 10 and of Section 11, provisions
applicable to a Member or to Units held by a Member shall mean and include
unadmitted assignees and Units held by unadmitted assignees).

 

 

10.8

Admission of Transferees as Members.

 

A transferee of Units as a result of a Permitted Transfer shall be admitted as a
Member upon satisfaction of each of the following conditions:

 

 

-48-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(a)          The transferee meets all requirements of membership established in
or pursuant to this Agreement (including Section 6 hereof);

 

(b)          The transferee of Units (other than, with respect to clauses (i)
below, a transferee that was a Member prior to the Transfer) shall, by
submitting an executed counterpart signature page agreeing to be bound by this
Agreement and such other written instruments in form and substance reasonably
satisfactory to the Board (and, in the case of clause (ii) below, the transferor
Member), (i) accept and adopt the terms and provisions of this Agreement,
including this Section 10, and (ii) assume the obligations of the transferor
Member under this Agreement with respect to the transferred Units;

 

(c)          The transferee pays or reimburses the Company for all reasonable
legal, filing, and publication costs that the Company incurs in connection with
the admission of the transferee as a Member; and

 

(d)          Except in the case of a Transfer involuntarily by operation of law,
the transferee (other than a transferee that was a Member prior to the Transfer)
shall deliver to the Company evidence of the authority of such Person to become
a Member and to be bound by all of the terms and conditions of this Agreement,
and the transferee and transferor shall each execute and deliver such other
instruments as the Members reasonably deems necessary or appropriate to effect,
and as a condition to, such Transfer, including amendments to the Articles or
any other instrument filed with the State of Iowa or any other state or
governmental authority.

 

A transferee of Units as a result of a Transfer other than a Permitted Transfer
shall not be admitted unless each of the foregoing conditions are satisfied and
the non-transferring Member approves the admission of such Person, which
approval may be given or withheld in the sole and absolute discretion of the
non-transferring Member;

 

 

10.9

Representations Regarding Transfers; Legend.

 

(a)          Each Member hereby covenants and agrees with the Company for the
benefit of the Company and all Members, that (i) it is not currently making a
market in Units and will not in the future make a market in Units, (ii) it will
not Transfer its Units on an established securities market, a secondary market
(or the substantial equivalent thereof) within the meaning of Code Section
7704(b) (and any Regulations, proposed Regulations, revenue rulings, or other
official pronouncements of the Internal Revenue Service or Treasury Department
that may be promulgated or published thereunder), and (iii) in the event such
Regulations, revenue rulings, or other pronouncements treat any or all
arrangements which facilitate the selling of Company interests and which are
commonly referred to as “matching services” as being a secondary market or
substantial equivalent thereof, it will not Transfer any Units through a
matching service that is not approved in advance by the Company. Each Member
further agrees that it will not Transfer any Units to any Person unless such
Person agrees to be bound by this Section 10.9(a) and to Transfer such Units
only to Persons who agree to be similarly bound.

 

 

-49-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(b)          Each Member hereby represents and warrants to the Company and the
Members that such Member’s acquisition of Units hereunder is made as principal
for such Member’s own account and not for resale or distribution of such Units.
Each Member further hereby agrees that the following legend may be placed upon
any counterpart of this Agreement, the certificate, or any other document or
instrument evidencing ownership of Units:

 

Any applicable legends under federal and state securities laws approved by the
Board upon advice of counsel; and

 

The Units represented by this document are subject to further restriction as to
their sale, transfer, hypothecation, or assignment as set forth in the Operating
Agreement and agreed to by each Member. Said restriction provides, among other
things, that no vendee, transferee, assignee, or endorsee of a Member shall have
the right to become a Member without the consent of the Company’s Board of
Managers which consent may be given or withheld in the sole and absolute
discretion of the Board of Managers.

 

 

10.10

Distributions and Allocations in Respect of Transferred Units.

 

If any Units are Transferred during any Fiscal Year in compliance with the
provisions of this Section 10, Profits, Losses, each item thereof, and all other
items attributable to the Transferred Units for such Fiscal Year shall be
divided and allocated between the transferor and the transferee by taking into
account their varying interests during the Fiscal Year in accordance with Code
Section 706(d), using any conventions permitted by law and adopted from time to
time by the Board. All distributions on or before the date of such Transfer
shall be made to the transferor, and all distributions thereafter shall be made
to the transferee. Solely for purposes of making such distributions, the Company
shall recognize such Transfer not later than the end of the calendar month
during which it is given notice of such Transfer, provided that, if the Company
is given notice of a Transfer at least ten (10) Business Days prior to the
Transfer, the Company shall recognize such Transfer as of the date of such
Transfer, and provided further that if the Company does not receive a notice
stating the date such Units were transferred and such other information as the
Board may reasonably require within thirty (30) days after the end of the Fiscal
Year during which the Transfer occurs, then all distributions may be made to the
Person who, according to the books and records of the Company, was the Member of
the Units on the last day of such Fiscal Year. Neither the Company nor any Unit
Holder shall incur any liability for making allocations and distributions in
accordance with the provisions of this Section 10.10, whether or not the
Unitholders or the Company has knowledge of any Transfer of any Units. The
Members acknowledge that the method and convention designated by the Board
constitutes an agreement among the partners within the meaning of Regulations
Section 1.706-1.

 

 

-50-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

SECTION 11

BUY-SELL PROVISIONS

 

 

11.1

Change of Control Trigger.

 

In the event of a “Change of Control” of a Member, the buy-sell provisions of
this Section 11 shall apply to the Units held by such Member. For purposes of
this Section 11, a Change in Control of Big River shall mean (a) any qualifying
merger, (b) any sale of more than 50% of the assets of Big River, (c) any
qualifying issuance of capital interests in Big River, or (d) any sale of more
than 50% of the capital interests in Big River in any 12-month period. Section
11.1 shall not apply to issuance of capital interests in Big River pursuant to
Big River’s private placement offering dated August 1, 2006, and shall not apply
to any issuance of capital interests in Big River to Big River Resources
Cooperative which may occur within twelve (12) months of the effective date of
this Agreement. A qualifying merger or qualifying issuance means any merger or
mergers or any issuances of capital interests that result(s) in the current
owners of Big River holding less than 15% of the voting and capital interests in
the surviving entity in the merger or in Big River. For purposes of this Section
11, a Change in Control of US BioEnergy shall mean any merger or mergers or
issuances of common stock or sales of common stock that result(s) in Gordon
Ommen, Roland Fagen, and CHS, Inc., together with their respective Affiliates,
in aggregate owning less than 15% of the total number of shares of common stock
outstanding of US BioEnergy.

 

 

11.2

Buy-Sell Provision.

 

(a)          In the event of a Change of Control of a Member (“Changed Member”),
the other Member shall have the right to either purchase the Units held by the
Changed Member or to sell the Units held by the other Member upon the terms and
conditions of this Section 11.

 

(b)          In the event of a Change of Control, within 15 days the Changed
Member shall give written notice (“Buy-Sell Notice”) to the other Member and to
the Company specifying the general terms and conditions of the change in control
transaction and the total value of the Units held by the Changed Member for
purposes of the transaction. The other Member shall have forty five (45) days
following its receipt of the Buy-Sell Notice to exercise its right to (i) “put”
or sell the Units held by the other Member to the Changed Member at a price
equal to the total value of the Changed Member’s Units as specified in the
Buy-Sell Notice or (ii) “call” or purchase the Units held by the Changed Member
at a price equal to the total value of the Changed Member’s Units as specified
in the Buy-Sell Notice, by giving written notice to the Company and the Changed
Member of its exercise of such right. The decision of whether to sell its Units
to the Changed Member or purchase the Units of the Changed Member may be made by
the other Member in its sole discretion. Failure to respond to the Buy-Sell
Notice within the 45-day period shall be deemed a waiver of the other Member’s
rights to put or call Units under this Buy-Sell provision. The Members agree
that the call right to purchase the Units of the Changed Member provided for
herein may be exercised by the Company in lieu of the other Member, and that the
decision by and power and authority of the Company to exercise such right
instead of the other Member may be made by the other Member in its sole
discretion. In such case, the written notice of the other Member that it is
exercising its right

 

-51-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

to purchase the Units held by the Changed Member shall notify the Changed Member
and the Company that the Company will be exercising the right to purchase the
Units and not the other Member. The closing of the purchase or sale of Units
under this Buy-Sell provision shall be held at time and place mutually
acceptable to the parties within forty-five (45) days of the exercise of the put
or call rights hereunder.

 

(c)         If the other Member fails to exercise its sale or purchase rights
under the Buy-Sell provision of this Section 11, then such rights that arose
with respect to the change of control transaction described in the Buy-Sell
Notice shall expire without further effect. However, the Units held by the
Members following expiration of such rights shall again be subject to the
buy-sell provisions of this Section 11 in the event of a change in control of a
Member, but with change in control of the successor to US BioEnergy being
defined in the same manner as Section 11.1(b) and (c) for Big River.

 

SECTION 12

DISSOLUTION AND WINDING UP

 

 

12.1

Dissolution Events.

 

(a)          Dissolution. The Company shall dissolve and shall commence winding
up and liquidating upon the first to occur of any of the following (each a
“Dissolution Event”):

 

(i)           The affirmative vote of a Member or Members holding a
Super-majority of Units to dissolve, wind up, and liquidate the Company; or

 

 

(ii)

The entry of a decree of judicial dissolution pursuant to the Act.

 

(b)          The Members hereby agree that, notwithstanding any provision of the
Act, the Company shall not dissolve prior to the occurrence of a Dissolution
Event.

 

 

12.2

Winding Up.

 

Upon the occurrence of a Dissolution Event, the Company shall continue solely
for the purposes of winding up its affairs in an orderly manner, liquidating its
assets, and satisfying the claims of its creditors and Members, and no Unit
Holder shall take any action that is inconsistent with, or not necessary to or
appropriate for, the winding up of the Company’s business and affairs, provided
that all covenants contained in this Agreement and obligations provided for in
this Agreement shall continue to be fully binding upon the Unit Holders until
such time as the Property has been distributed pursuant to this Section 12.2 and
the Company has been terminated pursuant to the Act. The Liquidator shall be
responsible for overseeing the prompt and orderly winding up and dissolution of
the Company. The Liquidator shall take full account of the Company’s liabilities
and Property and shall cause the Property or the proceeds from the sale thereof
(as determined pursuant

 

-52-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

to Section 12.10 hereof), to the extent sufficient therefor, to be applied and
distributed, to the maximum extent permitted by law, in the following order:

 

(a)          First, to creditors (including Managers and Members who are
creditors, to the extent otherwise permitted by law) in satisfaction of all of
the Company’s Debts and other liabilities (whether by payment or the making of
reasonable provision for payment thereof), other than liabilities for which
reasonable provision for payment has been made; and

 

(b)          Second, the balance, if any, to the Unit Holders in accordance with
the positive balance in their Capital Accounts, after giving effect to all
contributions, distributions and allocations for all periods.

 

12.3       Compliance With Certain Requirements of Regulations; Deficit Capital
Accounts.

 

In the event the Company is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), (a) distributions shall be made pursuant to this
Section 12 to the Unit Holders who have positive Capital Accounts in compliance
with Regulations Section 1.704-1(b)(2)(ii)(b)(2). If any Unit Holder has a
deficit balance in his Capital Account (after giving effect to all
contributions, distributions and allocations for all Fiscal Years, including the
Fiscal Year during which such liquidation occurs), such Unit Holder shall have
no obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever. In the discretion
of the Liquidator, a pro rata portion of the distributions that would otherwise
be made to the Unit Holders pursuant to this Section 12 may be:

 

(a)          Distributed to a trust established for the benefit of the Unit
Holders for the purposes of liquidating Company assets, collecting amounts owed
to the Company, and paying any contingent or unforeseen liabilities or
obligations of the Company. The assets of any such trust shall be distributed to
the Unit Holders from time to time, in the reasonable discretion of the
Liquidator, in the same proportions as the amount distributed to such trust by
the Company would otherwise have been distributed to the Unit Holders pursuant
to Section 12.2 hereof; or

 

(b)          Withheld to provide a reasonable reserve for Company liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Company, provided that such withheld amounts
shall be distributed to the Unit Holders as soon as practicable.

 

 

12.4

Deemed Distribution and Recontribution.

 

Notwithstanding any other provision of this Section 12, in the event the Company
is liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but
no Dissolution Event has occurred, the Property shall not be liquidated, the
Company’s Debts and other liabilities shall not be paid or discharged, and the
Company’s affairs shall not be wound up. Instead, solely for federal

 

-53-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

income tax purposes, the Company shall be deemed to have contributed all of its
Property and liabilities to a new limited liability company in exchange for an
interest in such new company, and immediately thereafter, the Company will be
deemed to liquidate by distributing such interest in the new company to the Unit
Holders.

 

 

12.5

Rights of Unit Holders.

 

Except as otherwise provided in this Agreement, each Unit Holder shall look
solely to the Property of the Company for the return of its Capital Contribution
and has no right or power to demand or receive Property other than cash from the
Company. If the assets of the Company remaining after payment or discharge of
the debts or liabilities of the Company are insufficient to return such Capital
Contribution, the Unit Holders shall have no recourse against the Company or any
other Unit Holder or Unit Holders.

 

 

12.6

Notice of Dissolution/Termination.

 

(a)          Upon the occurrence of a Dissolution Event, the Board shall, within
thirty (30) days thereafter, provide written notice thereof to each of the Unit
Holders, and the Board may notify its known claimants and/or publish notice as
further provided in the Act.

 

(b)          Upon completion of the distribution of the Company’s Property as
provided in this Section 12, the Company shall be terminated, and the Liquidator
shall cause the filing of Articles of Dissolution in accordance with the Act and
shall take all such other actions as may be necessary to terminate the Company.

 

 

12.7

Allocations During Period of Liquidation.

 

During the period commencing on the first day of the Fiscal Year during which a
Dissolution Event occurs and ending on the date on which all of the assets of
the Company have been distributed to the Unit Holders pursuant to Section 12.2
hereof (the “Liquidation Period”), the Unit Holders shall continue to share
Profits, Losses, gain, loss and other items of Company income, gain, loss or
deduction in the manner provided in Section 3 hereof.

 

 

12.8

Character of Liquidating Distributions.

 

All payments made in liquidation of the interest of a Unit Holder in the Company
shall be made in exchange for the interest of such Unit Holder in Property
pursuant to Section 736(b)(1) of the Code, including the interest of such Unit
Holder in Company goodwill.

 

 

12.9

The Liquidator.

 

(a)          Definition. The “Liquidator” shall mean a Person appointed by the
Board to oversee the liquidation of the Company. The Liquidator may be the Board
or a committee of four or more Managers appointed by the Board.

 

-54-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

(b)          Fees. The Company is authorized to pay a reasonable fee to the
Liquidator for its services performed pursuant to this Section 12 and to
reimburse the Liquidator for its reasonable costs and expenses incurred in
performing those services.

 

(c)          Indemnification. The Company shall indemnify, save harmless, and
pay all judgments and claims against such Liquidator or any officers, directors,
agents or employees of the Liquidator relating to any liability or damage
incurred by reason of any act performed or omitted to be performed by the
Liquidator, or any officers, directors, agents or employees of the Liquidator in
connection with the liquidation of the Company, including reasonable attorneys’
fees incurred by the Liquidator, officer, director, agent or employee in
connection with the defense of any action based on any such act or omission,
which attorneys’ fees may be paid as incurred, except to the extent such
liability or damage is caused by acts or omissions that are not in good faith or
involve negligence, fraud, intentional misconduct or a knowing violation of law,
or for a transaction from which the Liquidator, officer, director, agent or
employee derived an improper personal benefit.

 

 

12.10

Form of Liquidating Distributions.

 

For purposes of making distributions required by Section 12.2 hereof, the
Liquidator may determine whether to distribute all or any portion of the
Property in-kind or to sell all or any portion of the Property and distribute
the proceeds therefrom.

 

SECTION 13

MISCELLANEOUS

 

 

13.1

Notices.

 

Any notice, payment, demand, or communication required or permitted to be given
by any provision of this Agreement shall be in writing and shall be deemed to
have been delivered, given, and received for all purposes (i) if delivered
personally to the Person or to an officer of the Person to whom the same is
directed, or (ii) when the same is actually received, if sent either by
registered or certified mail, postage and charges prepaid, or by facsimile or
electronic mail, if such facsimile or electronic mail is followed by a hard copy
of the facsimile or electronic mail communication sent promptly thereafter by
registered or certified mail, postage and charges prepaid, addressed as follows,
or to such other address as such Person may from time to time specify by notice
to the Company and the Unit Holders:

 

(a)  If to the Company, to the address determined pursuant to Section 1.4
hereof;

 

(b)          If to the Unit Holders, to the address set forth on record with the
Company;

 

 

-55-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

 

13.2

Binding Effect.

 

Except as otherwise provided in this Agreement, every covenant, term, and
provision of this Agreement shall be binding upon and inure to the benefit of
the Members and their respective successors, transferees, and assigns.

 

 

13.3

Construction.

 

Every covenant, term, and provision of this Agreement shall be construed simply
according to its fair meaning and not strictly for or against any Member.

 

 

13.4

Time.

 

In computing any period of time pursuant to this Agreement, the day of the act,
event or default from which the designated period of time begins to run shall
not be included, but the time shall begin to run on the next succeeding day. The
last day of the period so computed shall be included, unless it is a Saturday,
Sunday or legal holiday, in which event the period shall run until the end of
the next day which is not a Saturday, Sunday or legal holiday.

 

 

13.5

Headings.

 

Section and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision hereof.

 

 

13.6

Severability.

 

Except as otherwise provided in the succeeding sentence, every provision of this
Agreement is intended to be severable, and, if any term or provision of this
Agreement is illegal or invalid for any reason whatsoever, such illegality or
invalidity shall not affect the validity or legality of the remainder of this
Agreement. Notwithstanding the foregoing, if such illegality or invalidity would
be to cause any Member to lose the material benefit of its economic bargain,
then the Members agree to negotiate in good faith to amend this Agreement in
order to restore such lost material benefit.

 

 

13.7

Incorporation by Reference.

 

Every exhibit, schedule, and other appendix attached to this Agreement and
referred to herein is not incorporated in this Agreement by reference unless
this Agreement expressly otherwise provides.

 

 

-56-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

13.8       Variation of Terms.

 

All terms and any variations thereof shall be deemed to refer to masculine,
feminine, or neuter, singular or plural, as the identity of the Person or
Persons may require.

 

 

13.9

Governing Law.

 

The laws of the State of Iowa shall govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties
arising hereunder.

 

 

13.10

Counterpart Execution.

 

This Agreement may be executed in any number of counterparts with the same
effect as if all of the Members had signed the same document. All counterparts
shall be construed together and shall constitute one agreement.

 

 

13.11

Specific Performance.

 

Each Member agrees with the other Members that the other Members would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would not
provide an adequate remedy in such event. Accordingly, it is agreed that, in
addition to any other remedy to which the nonbreaching Members may be entitled,
at law or in equity, the nonbreaching Members shall be entitled to injunctive
relief to prevent breaches of the provisions of this Agreement and specifically
to enforce the terms and provisions hereof in any action instituted in any court
of the United States or any state thereof having subject matter jurisdiction
thereof.

 

* * * * * * * * * * * * * * * * * * * * * * * * * *

 

IN WITNESS WHEREOF, the Members have adopted and entered into this Operating
Agreement as of the Effective Date.

 

BIG RIVER RESOURCES, LLC

 

 

 

By:

/s/ Raymond E. DeFenbaugh

 

Its:

President, CEO and Chairman

 

 

 

 

 

 

 

US BIOENERGY CORPORATION

 

 

 

By:

/s/ Brian Thome

 

Its:

President

 

 

 

 

 

 

 

-57-

 

 

--------------------------------------------------------------------------------

 

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

Schedule 2.2(a)  

 

Pursuant to Section 2.2(b) of this Agreement, the following assets are
contributed to the Company by Big River as of the Effective Date:

 

 

 

Cash-CSB

$

3,797.12

 

 

 

PROPERTY AND EQUIPMENT:

 

 

Office Equipment

 

1,355.00

Land

 

2,208,300.00

Site Engineering

 

91,217.31

Permitting

 

6,762.98

Land Options

 

2.500.00

Rail Infrastructure

 

7,063.95

Rail Spur Development

 

14,204.70

Wells or Water System Access

 

793,740.85

Electrical

 

338,568.30

 

 

________________

Total Property and Equipment

 

3,463,713.09

 

 

 

PAYMENT OF FOLLOWING EXPENSES:

 

 

Legal

$

62,600.92

Accounting

 

20,000.00

Consulting Fees

 

18,950.50

Professional Fees

 

104,973.70

Office Expense

 

97.77

Utilities

 

40.73

Bank Charges

 

25.00

Travel Expenses

 

456.68

Insurance

 

1,083.00

Miscellaneous

 

1,532.00

 

 

________________

Total Expenses

 

209,760.30

 

 

 

PAYMENT OF JANUARY 2007 EXPENSES:

 

 

JB Holland/DeLong Construction

$

281,124.92

Yaggy Colby Associates

 

17,788.30

US Energy Services

 

3,400.00

Rolling Hills Consulting Services

 

1,775.90

Planscape Partners

 

2,297.50

Johnson Law Firm P.C.

 

67.50

Dimit Cattle

 

1,403.60

 

 

 

Total January 2007 Expenses

$

307,857.72

 

 

-58-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

 

DEVELOPMENT EXPENSES

$

100,000.00

 

 

 

 

 

 

TOTAL CONTRIBUTION

$

4,085,128.23

 

 

 

 

 

 

LESS:

 

 

Grant Revenue and Interest Income

$

25,828.07

Reimbursement to Big River

 

59,300.16

 

 

 

Total Reductions in Contributions

$

85,128.23

 

 

 

 

 

 

NET CONTRIBUTION BY BIG RIVER

$

4,000,000.00

 

 

 

 

 

 

 



 

-59-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

Schedule 2.2(b)

 

Pursuant to Section 2.2(c) of this Agreement, the following assets are
contributed to the Company by US BioEnergy as of the Effective Date:

 

One 2006 Build Slot as more particularly described in the Master Design Build
Agreement by and between US BioEnergy Corporation and Fagen Inc.

 

 

 

 

 

-60-

 

 

--------------------------------------------------------------------------------

 

BIG RIVER RESOURCES GRINNELL, LLC

OPERATING AGREEMENT

 

 

BIG RIVER RESOURCES GRINNELL, LLC

Exhibit A to Limited Liability Company Operating Agreement

- As of February 1, 2007

 

Names and Addresses of Owners,

Capital Contributions, Obligations Assumed and Units Issued

 

 

 

 

Names and Addresses

of Members

 

 

 

Units Issued

 

Description and Gross Asset Value of Capital Contribution and Obligations
Assumed by the Company

US BioEnergy Corporation, a South Dakota corporation

5500 Cenex Drive

Inver Grove Heights, MN

55077

 

Four Hundred
(400) Units

An initial aggregate Capital Contribution of $4,000,000 consisting of:
$4,000,000 paid in cash having an aggregate Gross Asset Value of $4,000,000.00,
resulting in an initial Capital Account balance of $4,000,000.

 

Big River Resources, LLC, an Iowa limited liability company

15210 103rd Street
West Burlington, IA 52655

 

Four Hundred
(400) Units

An initial aggregate Capital Contribution of $4,000,000 consisting of: the
assets described on Schedule 2.2(a) having an aggregate Gross Asset Value of
$4,000,000.00, resulting in an initial Capital Account balance of $4,000,000.

 

Total Units outstanding

Eight Hundred
(800) Units

 

 

 

 

-61-

 

 

 